Case 19-50897-MFW   Doc 1-1   Filed 11/22/19   Page 1 of 49




    EXHIBIT A
                       Case 19-50897-MFW                                 Doc 1-1               Filed 11/22/19                     Page 2 of 49



                                                                  LEASE AGREEMENT

                                                        EASTERN SHORE CENTRE
                                                      BALDWIN COUNTY, ALABAMA

                                              TENANT'S TRADE NAME: FOREVER 21

                                                                TABLE OF CONTENTS


EASTERN SHORE CENTRE ............. .......... ..... .. .... .. ............... ................... .................. ... ...... .... ................. 1

1.         Basic Lease Provisions/Defin itions ............................... ..... ............ ........ .............. ......... .............. .. .. 4
           (a)    "Demised Premises" ................ ... .. ...... .. .......... ..................................... ..... ...... .......... ...... .. .. 4
           (b)    "Shopping Center" ....................... .. ...... .... ...... .... ..... ...... ......... ........ ... ............... .. ...... ........... 4
           (c)    "Common Areas" .. ............................... ..... .... ......................... .. ......... ......... ....... .... .... .. ... ..... 4
           (d)    "Lease Term" ... .................................. .... .. ...... .... ................ ............................... .............. ... . 4
           (e)    "Lease Year" ..................... .......... ................. .................. ......... ... ...................... .... ............... 4
           (f)    "Guaranteed Minimum Rent" ..................................................... ..... .............................. ..... 4
           (g)    "Percentage Rent" ........ ................................... ............... .. ....... ........................... ................. 4
           (h)    "Permitted Use" ......................................... .... ...... .................... .. ....... ... .. ....................... .... .. 5
           (i)    "Trade Name" ...... .... ........ .............. .................... ...... ......................... ...... ...................... .... .. 5
           G)     "Promotion/Marketing Fund an d Media/Marketing Fund Fees" ......... .. ..... .......... ...... ........ 5
           (k)     "Common Area Costs" ..... ............ ............. ... ...... .... .......... ...... ..... .................. ... ....... ........ ... 5
           (I)     "Landlord's Mailing Address" ... ......................... .... .................. ............ ........ ... ... ......... ... .... 5
           (m)     "Tenant 's Mailing Address" ............ ....................................... .............. .............................. 6
           (n)     "Place to Pay Rent" .... ......... ..... .. ..... .......... .. ..... ......... ..... ... ........ ........... ..................... .. ........ 6
           (o)     "Major Occupants" ................................ ..... ......... ................................ ....... ........................ 6
           (p)     "Floor Area" ....... ................ ...... .............. .. ............. .................. .. ........... ... .............. ... .......... 6
           (q)     "Gross Leased Area" ......................... ... ........... .......... ......................... ........... .. ............. ..... . 6
           (r)     "Exhibits" ..... .............. .. ......... .......................... ...................... .............. ..... ..... ...................... 6
           (s)     "Term Commencement Date" ........... ...... .... .... ........ ................ .. ............................ ............ .. 6
           (t)     "Term Expiration Date" ........... ................................... .................. ... ...... ... .. .... .. .................. 6
           (u)     "Rent Commencement Date" ............. ... ......................... ... .... .................. ......... ........... .... .... 6
           (v)     "Gross Sales" .................... .... ...... ............... .......................... ....................... ... ...... .......... ..... 6
           (w)     "Guarantor" .......... .................... ... ... ............ ............. ............... ... .......... .............. .. .... ......... ... 7

2.          Demised Premises .... ............... ............ ... ......... ....... ....... ...... ...... ...... ....... ....... .... ............................... 7

3.          Term ........................................ ........ ........ ... .. ................... .... .... .. ............ .. ..... ............ ...... ....... .... ...... . 7

4.          Rent .................. ..... .... ............... .... .. .................. .............. ...... ...... ........... .. .............. .... ....................... 7
            (a)       Guaranteed Minimum Rent. ............................ ....... ................ ............... .......... .................... 7
            (b)       Taxes and Insurance Expense ............. ..... ................ ............. ........... ...... ...................... .. ... .. 7
            (c)       Percentage Rent .. ....... ......................... .................................................... ........ ................ .... 8
            (d)       Additional Rent .......... .... .. ... ... .. ..... ...... .... .... ............ ............. ........ .... .. ................................. 9
            (e)       Interest and Late Charges ................................. ................. .... ... .......... .. ..... .. .. .. .................... 9
            (f)       Payment of Rent. ... ............. ..... .................................. ..... ...... ... ............. .... .......... ......... ........ 9
            (g)       Survival ...... ..... ..... ..................... ............ .. ..... ....................................................................... 9

5.          Improvements and Delivery of Demised Premises ..... ........... ........ .. ........ ............................ ..... ....... 9

6.          Use of the Demised Prem ises ....... ............. .. .. ........... .... ......................... ............. ............... ....... ..... 10
            (a)     Continuous Occupancy ......... .... .... .............................. ........ ................ .... ... .... .. ...... ...... ..... 10
            (b)     Failure to Comply ............................. .. ........................ ................. .... ..... ... ..................... .... 11
            (c)     Violation ofLaws ........... ............ .... .......................... ........... .. ........ ..... .. ... ......................... 11
            (d)     Rules and Regulations ................................................ ..... ........ .................... .. ................... 11
            (e)     Installation of Signs, Awnings, Canopies, Fixtures and Alterations by Tenant ............. .. 13
            (f)     Hazardous Materials .. ... ............................................. ....... ..... ............................ ............. .. 13

7.          Landlord's Covenant to Mai ntain ................. ......... .. ......... .................................. ....... ................ .... 13

8.          Tenant's Covenant to Maintain .............. ................ ...................... ....... .............. ........... ................ .. 14

9.          Common Areas ....................... .............. ......... ..... .... ......... ........... .. ....... ........ ... ............................... 14

10.         Utilities .................................................................................. ..... .......... ... ....................................... 15




                                                                                                                                                         FOREVER 21, INC.
                 Case 19-50897-MFW                               Doc 1-1             Filed 11/22/19                   Page 3 of 49



11.   Laws and Insurance Standards .... .. .................. ...... ......................................................................... 15

12.   Indemnification ............ .. .......... ............................................................. ....... ......... ... ...................... 16

13.   Insurance ... ...... .............. .. ................ ................. ........................ ............... ............... ........... .............   16
      (a)     Tenant's Insurance .... ..................... .............. ... ......... ......... ..... ................ ............ ............ ...              16
      (b)     Landlord's Insurance ............ .................................................. .... .. ... ........................... ......                    17
      (c)     Waiver of Claims; Waiver of Subrogation .......................................................................                                        17
      (d)     Blanket Policies .............................................. ........ ................ .................... .................... ..                 17

14.   Ownership of Certain Property and Surrender of Premises ........................................................... 18

15.   Landlord ' s Entry and Easement for Pipes .............................. .. .......................... .. .......................... 18
      (a)    Landlord's Entry .. ... ................................... ....................................................................... 18
      (b)    Easement for Pipes .................... ...... ............................ ................ ................. ...... ... ........... . 18

16.   Default; Remedies .................................................................... ..................... ..... .. .... ... ................. .. 18

17.   Remedies Cumulative - Nonwaiver ............ .... ............................................................................... 21

18.   Damage and Destruction and Eminent Domain .................... .. ....................................................... 21
      (a)   Damage and Destruction .............. .... .............................. ........... .. .... ...... ......... ..... ... .... ....... 21
      (b)   Eminent Domain ............. .... ... ........................ ........................ ........................... ................ 22

19.   Landlord's Lien ...................................... ............ ... ...... ........... ................. ....... ..... .... ... ...... .............. 22

20.   Financial Information; Statement of Tenant; Amendment of Lease .............................................. 22

21.   Assignment, Subl etti ng and Hypothecation of Lease ................................................................... . 23

22.   Promotion of the Shopping Center ................................................................................................ 25

23.   Notices ................................................. ..................... .. ........... ...... ................. ...................... .. .... ..... 26

24.   Holding Over ........... ... ........................ .............. ....... ........... ...... ... ....... ........ ..... ........................ ...... 26

25.   Subordination ................................ ........ .... ......................................................... ............................ 26

26.   Transfer of Landlord's Interest .... ...... ... ..... ............. ............. ............ ............................ ....... .... ...... . 26

27.   Warranty .. ..................................... ..... .. .... ... ............. ................................... ........... ................ ........ 26

28.   Commencement Agreement ................... ...................................... ..... .......................................... ... 26

29.   Estoppel Certificate ....................................... ................................................................ ... ...... ... ..... 26

30.   Mechanics' Liens ............... ........................... ......................................... ... ...... ..... ...... .. ............ ...... 27

31.   Force Majeure ................ .......... .... .. .......... ................. .... ..... ....... ....................... .. ... .......... ..... ........ .. 27

32.   Limitation of Liability .................................. ............... .... ........ .. .......... .......... ................................. 27

33.   Real Estate Brokers ................................................................. ... ............................................... ..... 27

34.   Accord and Satisfacti on ...................... ..... ..... ................. ...... ..................... ... .................................. 27

35.   Nature and Extent of Agreement ................................................................................................... 27

36.   Binding Effect ................................. .................... .. ... .. ............ ............. .............. ... .......................... 28

37.   Venue ........... .... ................................................. ....... ........... ........ .......... ..................... ................ .... 28

38.   Jury Trial ........ ........................................ ... ....... .. ..... .... ................................. ............................. ..... 28

39.   Right of Redemption .... ..................... ................................... .................................................. ........ 28

40.   Execution of Documents ........ ......... ......................................................................................... ...... 28

41.   Interpretation .............. ... ......... .......... ................ .. ......... .. ....... .... ................................................. ..... 28




                                                                                                                                         FOREVER 21 , INC.
                     Case 19-50897-MFW                           Doc 1-1            Filed 11/22/19                Page 4 of 49



42.        Time of Essence ...................... .................... .............................. ........................................... .......... 29

43.        Independent Covenants ......................................................... ........... .............................................. 29

44.        Submission of Lease ...................................... .... .... ......... ................................................ .. .. ........... 29

EXHIBIT A - SITE PLAN .................................................................................. .. ....... .............................. 31

EXHIBIT B- LEASING PLA ....................... .............. .. ......... .. ........ ............... .. ................ .. .................... 32

EXHIBIT C - COMMENCEMENT AGREEMENT ........................ ............ ...... .............. .......................... 33

EXHIBIT D - INTENTIONALLY DELETED ........... .. ......... .... ....... ... ..... .. .. .. ...... ..................................... 34

EXHIBIT E- ESTOPPEL CERTIFICATE ... ..................... ........ ....... .................... ....................... .............. 35

EXHIBIT F- TENANT SIGN CRITERIA .. ........ .... .......... ................ .................... .... ................................ 36

EXHIBIT G- INTENTIONALLY OMITTED .......................................................................................... 40

EXHIBIT H- "VA ILLA BOX" ....... ..... ...... ............................................................................................. 42

EXHIBIT I - EXISTING KIOSKS ............................................................................... . .43




                                                                                                                                         FOREVER 21 , INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 5 of 49



                                         LEASE AGREEMENT

        THIS LEASE AGREEMENT ("Lease"), made as of the _ _ day of _ _ , 2018 by and between
Allied Development of Alabama, LLC, an Alabama limited liability company, as the "Landlord", and
Forever 21 Inc., a California corporation, hereinafter referred to as the "Tenant";

                                             WIT ESSETH:

        The parties hereto agree for themselves, their successors and assigns, as follows:

        1.      Basic Lease Provisions/Definitions. The following terms, whenever used in this Lease
with the first letter of each word capitalized, shall have only the meanings set forth in this paragraph,
unless such meanings are expressly modified, limited or expanded elsewhere herein:

                  (a)     "Demised Premises": Space numbers 808,810,811 ,814 & 818 as highlighted
        on Exhibit B with a total Floor Area of approximately 21,366 square feet. {Section 2}

                  (b)     "Shopping Center": That land owned by Landlord or Landlord's affiliate
        located in Baldwin County, Alabama, together with improvements constructed, or to be
        constructed, thereon on which the Demised Premises are located, which is illustrated on Exhibit
        A and known as Eastern Shore Centre.

                  (c)   "Common Areas":

                                 (i)     The "Common Areas" as herein referred to, shall consist of all
                         parking areas (including covered parking areas), landscaped areas, courts
                         (including food courts), floors , ceilings, walls, benches, fountains, stairs, fire
                         exits, windows, glass, doors and hardware, streets, sidewalks, malls, driveways,
                         loading platforms, canopies, elevators, escalators, washrooms, staff offices,
                         lounges and shelters of the Shopping Center, and other facilities available for
                         common use, all as they may from time to time exist and be available to all the
                         tenants in the Shopping Center, their employees, agents, customers, licensees
                         and invitees.

                                 (ii)    Landlord shall, subject to events beyond its reasonable control,
                         maintain, or cause to be maintained, the Common Areas.

                  (d)    "Lease Term": Ten (10) full Lease Years plus the period from the Term
          Commencement Date defined in Section J(q), until the Rent Commencement Date defined in
          Section I (s).

                   Tenant is hereby granted the right to renew this Lease for one (1) five (5) year renewal
        period (the "Option Term"). To exercise the Option Term, Tenant shall be required to give to
        Landlord written notice at least nine (9) months prior to the expiration of the Term, or the Lease
        Term; provided, however, if Tenant fails to timely exercise the Option Term, Tenant's right to
        exercise the Option Term shall not expire until thirty (30) days after written notice by Landlord of
        Tenant's failure to exercise same.

                 (e)     "Lease Year":        The first Lease Year shall commence on the Rent
        Commencement Date defined in Section l(s) and shall terminate on the first December 31 which
        is at least twelve ( 12) full calendar months thereafter. Each subsequent Lease Year shall be a
        calendar year.

                  (f)      "Guaranteed Minimum Rent":

                                  (i)      5% of Monthly Gross Sales, payable m equal monthly
                          installments during the Lease Term. {Section 4(a) }

                  (g)      "Percentage Rent" :

                                  (i)     One percent (I%) in addition to the Guranteed Minimum Rent
                          for yearly Gross Sales in excess of Seven Million Dollars ($7,000,000.00)
                          throughout the Lease Term.

                   (h)     "Permitted Use": The Demised Premises shall be advertised and operated as a
        Retail Store under Tenant's Trade Name. Tenant shall use the Demised Premises solely for the
        retail sale of womens and mens clothing, shoes and accessories and otherwise as a prototypical
        Forever 21 store. Demised Premises shall not be used for any purpose not specifically set forth




                                                                                             FOREVER 21, INC.
       Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 6 of 49



herein, and no merchandise not specifically set forth herein will be displayed, sold, or offered for
sale. {Section 6(a)}



          (i)      "Trade     arne": Forever 21. {Section 6(a)}

          (j)      "Promotion/Marketing Fund and Media/Marketing Fund Fees" :

                           (i)    Promotion/Marketing Fund: $0 Dollars ($0.00) per square foot
                  (per calendar year) including the first calendar year.

           (k)     "Common Area Costs" : As used in this Lease, the term "Common Area Costs"
means the total of all items of expense and cost relating to operating, managing, equipping,
policing and protecting, lighting, repairing, replacing and maintaining the utility of the Common
Areas in at least as good condition as when originally installed. Such costs and expenses shall
include, but not be limited to, maintenance and repair of all parking areas (including covered
parking areas), streets (including, without limitation, public streets and facilities to the extent that
the same are the maintenance responsibility of the Landlord), removal of snow, ice, trash,
garbage, rubbish, dirt and debris, all costs of seasonal decor, costs of planting, replanting and
replacing landscaping and supplies required therefor, and all, costs of utilities used in connection
therewith, including, but not by way of limitation, all costs of maintaining lighting facilities and
storm drainage systems, maintenance, repair and depreciation of all items used in the operation
and maintenance of the Common Areas, the costs of services offered to customers, management
and labor salaries and benefits, security, all premiums for Workers' Compensation insurance,
wages, unemployment taxes, social security taxes and personal property taxes and all premiums
for other insurance carried by Landlord in connection with the Common Areas ; fees for required
licenses and permits and administrative costs equal to fifteen percent (15%) of the total costs of
operating and maintaining the Common Areas. Notwithstanding anything to the contrary in this
Lease, Tenant shall have no obligation during the Term to pay any Common Area Costs.

          (I)      "Landlord ' s Mailing Address" :

                 Allied Development of Alabama, LLC
                 84 Modular A venue
                 Commack, NY 11725
                 Attn: General Manager

                 "Tenant 's Mailing Address":

                 Forever 21 , Inc.
                 3880 orth Mission Road
                 Los Angeles, CA 90031
                 Attn: Mr. Jatin Malhotra



"Place to Pay Rent" : 84 Modular Avenue, Commack NY 11725.

          (m)     "Major Occupants": Stores within the Shopping Center which occupy at least
forty thousand (40,000) square feet of Floor Area.

          (n)     "Floor Area": The number of square feet of floor space within the Demised
Premises or other buildings or spaces in the Shopping Center, as the case may be. All Floor
Areas shall be calculated by using dimensions from the centerline of the interior or party walls
and from the exterior faces of exterior walls.

          (o)    "Gross Leased Area": The number of square feet of Floor Area of all leased
areas of the Shopping Center rented to tenants whose leases or occupancy requirements have
commenced, but excluding the Floor Area of the Major Occupants.

          (p)     "Exhibits": The following exhibits are attached to this Lease and are hereby
incorporated in and made a part of this Lease.

                            (i)     Exhibit A- Site Plan.




                                                                                     FOREVER 21 , INC.
      Case 19-50897-MFW             Doc 1-1      Filed 11/22/19        Page 7 of 49




                         (ii)     Exhibit B -Leasing Plan.

                         (iii)    Exhibit C - Commencement Agreement.

                         (iv)     Exhibit D - Intentionally deleted.

                         (v)      Exhibit E- Estoppel Certificate.

                         (vi)     Exhibit F- Tenant Sign Criteria.

                         (vii)    Exhibit G- Intentionally Omitted.

                         (viii)   Exhibit H- Vanilla Box.

                         (ix)     Exhibit I - Existing Kiosks.

           (q)     "Term Commencement Date": The date on which Landlord tenders delivery of
possession of the Demised Premises to Tenant. Landlord estimates such date to be June 1, 2018,
but Landlord shall not be in default under this Lease or in any other way liable to Tenant, for any
delay in delivery of the Demised Premises to Tenant and Tenant agrees to accept possession of
the Demised Premises whenever made available by Landlord, notwithstanding the estimated date
of delivery of possession. Notwithstanding the foregoing or anything contrary in this Lease, in
the event Landlord fails to deliver possession of the Premises to Tenant on or before June 1,
2018, then as Tenant's sole and exclusive remedy for Landlord' s failure to deliver possession of
the Premises to Tenant by such date (except as set forth below), Tenant shall be entitled to a one
(1) day abatement of Guaranteed Minimum Rent payable under this Lease for each day after June
1 2018 that Landlord fails to deliver possession of the Premises to Tenant. If Landlord has not
delivered possession of the Premises to Tenant on or before September 1, 2018, then Tenant may
terminate this Lease ("Sunset Termination Right") upon thirty (30) days ' notice ("Sunset
Termination Notice") to Landlord. In the event Tenant elects to exercise its Sunset Termination
Right, this Lease shall terminate on the date which is thirty (30) days after the date the Sunset
Termination Notice is given, provided however, that if Tenant exercises the Sunset Termination
Right and Landlord thereafter delivers possession of the Premises to Tenant within said thirty
(30) day period, then such termination shall be null and void.

           (r)    "Tenn Expiration Date" : The date that is the last day of the last Lease Year
after the Rent Commencement Date.

          (s)     "Rent Commencement Date":             The earlier of (i) the date Tenant opens
for business to the public from the Premises and (ii) one hundred twenty (120) days after
Landlord delivers exclusive possession of the Premises to Tenant in the conditioned required by
the Work Letter.

            (t)    "Gross Sales": As used in this Lease, the term "Gross Sales" means the full
amount of gross sales, income, receipts, revenues, charges, monies or other things of value, of, in
connection with and for all merchandise, services or other operations or businesses sold, leased,
licensed, or rendered at, in from or arising out of the Demised Premises by Tenant or any
subtenants, licensees or concessionaires, whether for cash or on a charge, credit or time basis,
without reserve, deduction or offset for inability or failure to collect or trade ins, excess
allowances on trade ins, coupons, handling charges for coupons or the equivalent, including, but
not limited to such sales, leases, licenses and renderings: (A) where orders originate and/or are
received by Tenant in the Demised Premises but delivery or performance thereof is made from or
at any place other than the Demised Premises; (B) pursuant to internet, mail , catalog, telegraph,
telephone or other similar orders received or filled at or in the Demised Premises; (C) by means
of mechanical , electronic and other vending machines in the Demised Premises; (D) where orders
are accepted by means of electronic, telephonic, video, computer or other electronic or other
technology based system whether existing now or developed in the future where customers '
orders originate from the Demised Premises regardless of whether such orders are accepted or
filled at the Demised Premises; (E) for the extension of credit to customers, including interest and
similar charges for the extension of such credit; and (F) which Tenant in the normal and
customary course of business would credit or attribute to its business upon the Demised Premises
or any part or parts thereof, less refunds and allowances made on merchandise claimed to be
defective or unsatisfactory or discounts to customers, provided that if such refunds, allowances or




                                                                                    FOREVER 21 , INC.
       Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 8 of 49



discounts are in the form of credits to customers, such credits shall be included in Gross Sales
when used. Notwithstanding the foregoing, Gross Sales shall not include:

                          (i)     the value of gift certificates sold so long as Tenant does not
                 treat such transactions as a "sale" until such gift certificate is redeemed or
                 converted into a sale by redemption, provided that the amount received from the
                 sale or rental of goods, wares and merchandise, or for services performed on or
                 offthe Premises, that are paid for with such gift certificates (regardless of where
                 acquired) shall be included in Gross Sales;

                         (ii)     if after a sale has been included in Gross Sales it is claimed as a
                 bad debt in a manner consistent with Generally Accepted Accounting Principles
                 (GAAP) standards, the amo unt of said bad debt may be deducted from Gross
                 Sales to the extent of the portion of said sale classified as or deemed bad debt
                 (provided that in no event shall the aggregate amount of bad debt excluded from
                 Gross Sales in any Lease Year exceed two percent (2%) of Gross Sales for the
                 applicable Lease Year); however, if any portion of bad debt is received,
                 recovered or realized then such portion shall be included in Gross Receipts in
                 the Lease Year such portion is received, recovered or realized (as the case may
                 be);

                        (ii i)  sales from vending machines located in non-sales areas of the
                 Premises and provided solely for the benefit and use of Tenant's employees;

                         (iv)     proceeds from th e sale of Tenant's trade fixtures, equipm ent,
                 machinery or furni shings not sold in Tenant's ordinary course of business and
                 not stock in trade;

                         (v)     discounts to employees (to the extent of the discount) in
                 accordance with Tenant's then ex isting written employee disco unt program,
                 provided such discounted amounts do not exceed an aggregate amount of two
                 percent (2%) of Gross Sales in any Lease Year;

                         (vi)     bulk sales of Tenant's inventory, not in the ordinary course of
                 Tenant' s business, to an independent third party for the purpose of clearing
                 stock of old or obsolete merchandise;

                        (v ii) alteration, workroom or delivery charges, provided any profit,
                 income or revenue reali zed by Tenant for said charges shall be included in
                 Gross Sales;

                          (viii) insurance proceeds from fire, casualty, or condemnation related
                 to the Prem ises;

               provi ded such sales have been included in Gross Sales and there shall be deducted
        from Gross Sales the sales price of merchandise returned by customers for exchange,
        provided that the sales price of merchandise deli vered to the customer in exchange is
        included in Gross Sales. Gross Sales shall not include the amount of any sales, use or
        gross receipts tax imposed by any federal, state, municipal or governmental authority
        directly on sales and collected from customers, provi ded that the amount thereof is
        separately added to the selling price and paid by Tenant to such governmental authority.
        No franchise or capital stock tax and no income or similar tax based upon income or
        profits as such shall be deducted fro m Gross Sales in any event whatsoever. Each charge
        or sale upon installment or credit shall be treated as a sale for the full price in the month
        during which such charge or sale shall be made, irrespective of the time when Tenant
        shall receive payment (whether full or parti al) therefor.

          A sale upon installment or credit shall be treated as a sale for the full price in the month
during whi ch such sale is made, regardl ess of when or whether Tenant shall receive payment
therefor.

          (u)      "Guarantor": N/ A.

        References in this Section 1 to other sections are for convenience and designate one of
the other sections where reference to the particul ar Basic Lease Provision appears. Each
reference in this Lease to any of the Basic Lease Provisions contained in this Section 1 shall be
construed to incorporate all of the terms provided by such Basic Lease Provisions. In the event of




                                                                                      FOREVER 21, INC.
               Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 9 of 49



        any conflict between the Basic Lease Provisions and the balance of this Lease, including any
        exhibits, riders, addenda or amendments, then the balance of this Lease shall control.

         2.      Demised Premises. Landlord hereby leases to Tenant, and Tenant hereby accepts and
rents from Landlord, at the rent, and upon the terms and conditions hereinafter set forth, the interior of the
Demised Premises as described in Section 1(a), together with the nonexclusive right to use all Common
Areas {as defined in Section l(b)(i)} located from time to time in the Shopping Center. Nothing
contained in this Lease shall be construed as a grant, rental or conveyance of: (i) any rights in the roof or
exterior of the building of which the Demised Premises constitute a part; (ii) the air space (occupied or
not) above a horizontal plane coterminous with the bottom edge of the structural steel framework
supporting the roof of the Demised Premises; (iii) the Common Areas (except as expressly provided in
this Lease); (iv) the air space (occupied or not) below a horizontal plane coterminous with the finished
floor level of the Demised Premises; or (v) the land upon which the Demised Premises are located.

       3.      Term. The Lease Term shall begin on the Rent Commencement Date, and shall end at
midnight on the Term Expiration Date.

       4.     Rent. Tenant shall pay to Landlord for the use and occupancy of the Demised Premises
and appurtenances thereto rent as hereinafter provided:

                   (a)      Guaranteed Minimum Rent. Guaranteed Minimum Rent at the rate per annum
        specified in Section 1(d), payable in equal monthly installments as specified in Section 1(d) in
        advance estimates, without setoff or deduction (except as provided elsewhere in this Lease), on or
        before the first day of each and every calendar month beginning on the Rent Commencement
        Date and continuing throughout the Lease Term . Changes in the Floor Area of the Demised
        Premises shall result in corresponding changes in the Guaranteed Minimum Rent and Percentage
        Rent Base. Should the Rent Commencement Date be on a day other than the first day of a month,
        then the rent for the first fractional month shall be computed on a daily basis (based on the actual
        amount of days in such month) and shall be paid on the Rent Commencement Date.

                   (b)     Taxes and Insurance Expense. (Not Applicable) .

                  (c)      Percentage Rent. In addition to the Guaranteed Minimum Rent and other sums
        herein specified, Tenant shall also pay to Landlord a sum equal to the percentage of Gross Sales
        (which percentage is set forth in Section l(g) hereof) of Tenant or any subtenants, licensees or
        concessionaires made from, in or upon the Demised Premises during each Lease Year in excess
        of the Percentage Rent Base set forth in Section l(g). Said Percentage Rent shall be computed
        each calendar month and, on or before the twentieth (20th) day of the calendar month
        immediately following the close of each such month, Tenant shall pay to Landlord the amount by
        which the sum so computed as a percentage of Gross Sales of Tenant during such month exceeds
        the Percentage Rent Base for such month. If any Lease Year is longer or shorter than twelve (12)
        calendar months, then the Percentage Rent Base for that Lease Year shall be adjusted in
        proportion to the amount by which the Guaranteed Minimum Rent payable in that Lease Year is
        less or more than the annual Guaranteed Minimum Rent set forth in Section l(f).

                Within twenty (20) days after the end of each calendar month during the Lease Term,
        Tenant shall submit to Landlord an accurate written statement signed by Tenant or a duly
        authorized officer or representative of Tenant, showing the full amount of Gross Sales of Tenant
        during the immediately preceding month. Within thirty (30) days after the end of each Lease
        Year, Tenant shall furnish to Landlord a statement certified by Tenant or an authorized officer or
        representative of Tenant showing in complete detail the Gross Sales made during the immediately
        preceding Lease Year or part thereof and the amounts paid to Landlord as Percentage Rent for
        said Lease Year. If Tenant shall have paid to Landlord an amount greater than Tenant is required
        to pay as Percentage Rent for such Lease Year under the terms hereof, any excess of Percentage
        Rent that Tenant shall have paid for such Lease Year shall be applied against Guaranteed
        Minimum Rent next thereafter to become due Landlord as set forth in this Lease. If Tenant shall
        have paid an amount less than the Percentage Rent required to be paid hereunder, then Tenant
        shall pay such deficiency to Landlord with such statement of Gross Sales. All statements of
        Gross Sales shall be delivered to Landlord at the address specified in Section 1(1).

                 Each Lease Year shall be considered as an independent accounting period for the purpose
        of computing the amount of Percentage Rent. If the first Lease Year is longer than twelve (12)
        full calendar months, then Tenant shall pay Percentage Rent for two (2) different periods for and
        during the first Lease Year as follows: Tenant shall pay a separate Percentage Rent for that
        portion of the first Lease Year beginning on the Rent Commencement Date and ending on
        December 31 of that same year; and Tenant shall pay a separate Percentage Rent covering the
        remaining period of twelve (12) full calendar months of the first Lease Year. Such amounts shall




                                                                                                FOREVER 21 , INC.
      Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 10 of 49



be paid monthly as provided in the preceding paragraph. Tenant's statements of Gross Sales shall
cover these two periods separately.

         Tenant shall keep at all times during the Lease Term, at the Demi sed Premises, at
Tenant's Mailing Address, or at a location made known to Landlord, full , complete and accurate
books of account and records in accordance with generally accepted accounting practices for all
operations of the business conducted in or from the Demi sed Premi ses, including the recording of
Gross Sales and the receipt of all merchandise into, and the deli very of all merchandise from, the
Demised Premises during the Lease Term, and shall retain such books and records and copies of
all sales tax reports and sales tax returns submitted to taxing authorities for at least three (3) years
from the end of the period to which they are applicable, or, if any audit is required or a
controversy should arise between the parties hereto regarding the rent, additional rent or other
sums payable under thi s Lease, until such audit or controversy is terminated even though such
retention period may extend beyond the ex piration of the Lease Term or earlier termination of
this Lease. Such books and records shall be open during Tenant's normal business hours upon
ten (1 0) days notice during the aforesa id retention period to the inspection of Landlord or its duly
authorized representatives who shall have full and free access to such books and records and the
right to require of Tenant, its agents and employees, such information or explanation with respect
to such books and records as may be necessary for a proper examination and audit thereof.

        The acceptance by Landlord of payments of Percentage Rent shall not prejudice
Landlord's ri ght to audit Tenant's books, records and accounts in order to verify the amount of
Gross Sales. If such audit discloses an understatement of Gross Sales, Tenant shall pay the
deficiency in Percentage Rent with Interest thereon and, if Gross Sales have been understated in
any annual report by four percent ( 4%) or more, Tenant shall pay to Landlord the cost of said
audit plus an administrative fee of Three Hundred and No/ 100 Dollars ($300.00), in each case
upon demand as Rent. If any annual report of Gross Sales understates the amount of Gross Sales
by five percent (5%) or more, or, if any two (2) out of three (3) consecutive annual reports of
Gross Sales understate the amount of Gross Sales by more than four percent ( 4%), then, in either
such event, in addition to all other available remedies, Landlord may, but shall not be obligated
to, terminate this Lease effective not, less than thirty (3 0) days after written notice to Tenant
unless, within said thirty (30) day period, Tenant can show that any such error was an
unintentional clerical error and that steps have been taken to assure that it does not recur.

           (d)     Additional Rent. In addition to all other rent required to be paid pursuant to the
terms of this Section 4, Tenant shall pay, as additional rent, the sums required to be paid pursuant
to other provisions of and exhibits to thi s Lease, whether or not designated "additional rent". If
such amounts or charges are not paid at the time provided in this Lease, they shall, nevertheless,
be collectible as additional rent with the next or any future installment of Guaranteed Minimum
Rent thereafter falling due, but nothing contained in thi s sentence shall be deemed to suspend or
delay the payment of any amount of money or charge at the time the same becomes due and
payable hereunder, or limit any other remedy of Landlord.

           (e)     Interest and Late Charges. If any payment of rent, additional rent or other
amounts or charges of any kind or character due from Tenant provided in thi s Lease shall not be
received by Landlord on the date due, such unpaid amounts shall bear interest at the rate of ten
percent (1 0%) per annum from the date due to the date of payment. In addition, if any monthly
installment of Guaranteed Minimum Rent shall not be received by Landlord on the date which is
five (5) days after the date due, a fee equal to Two Hundred Fifty and 00/ 100 Dollars ($250.00)
shall be assessed against Tenant to compensate Landlord for administrative costs incurred as a
result of Tenant's failure to pay the Guaranteed Minimum Rent.

          (f)      Payment of Rent. All rent and additional rent payments provided for in this
Lease shall be made payable to Landlord at the address specified in Section l(n), until notice to
the contrary is given by Landlord. Rent shall be deemed paid when received by Landlord.

          (g)      Survival. The rights and obligations of Landlord and Tenant set forth in this
Section 4 shall survive the expiration or earlier termination of thi s Lease.

          (h)     Co-Tenancy. If either (i) at the time of Tenant's opening fro m the Demised
  Premises for business to the public, Victoria's Secret is not open and operating, or (ii) at any
  time and from time to time during the term of thi s Lease after Tenant 's initial opening and
  while Tenant is operating its store within the Premises in accordance with this Lease and is not
  otherwise in default beyond any applicable cure period of any of the terms, covenants or
  conditions required to be observed or performed by Tenant under this Lease, (A) Belks and
  Shoe Station (and after the initial term of this Lease, any replacement anchor tenants reasonabl y
  acceptable to Tenant) or (B) tenants representing less than seventy percent (70%) of the gross
  leasable area of the Shopping Center (ex cluding square footage occupied by or allocated to




                                                                                        FOREVER 21, INC.
    Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 11 of 49



anchor stores and by the Demised Premises) are open for business and operating in the
Shopping Center for reasons other than fire, force majeure or other casualty (the "Co-tenancy
Threshold"); then, in the case of either (i) or (ii), Tenant shall have the right to pay to Landlord
Alternative Rent (as hereinafter defined), in lieu of Guaranteed Minimum Rent and Percentage
Rent, if any, during each month (and each partial month, if any) the Co-tenancy Threshold
remains unsatisfied. If the Co-tenancy Threshold is not met by Landlord, Alternative Rent shall
be deemed to be Fixed Annual Minimum Rent and Percentage Rent, if any, for all purposes
under this Lease, including without limitation Article 15 ofthis Lease. Upon satisfaction of the
Co-tenancy Threshold, Tenant shall resume paying Landlord Guaranteed Minimum Rent and
Percentage Rent, if any, as otherwise provided in this Lease (including but not limited to any
adjustments to Guaranteed Minimum Rent that may have occurred pursuant to Section l(f) of
this Lease, or any adjustments to Percentage Rent that may have occurred pursuant to Section
1(g) of this Lease (if any) during the period the Co-tenancy Threshold was unsatisfied).
Whenever used in this Section 4(h), the term "anchor store" shall be deemed to mean a
premises in the Shopping Center containing not less than fifty thousand (50,000) contiguous
square feet of floor area operating under a single trade name.

                        (i)            If Tenant is on Alternative Rent for twelve (12) months,
               then within thirty (30) days following the end of such twelve (12) months,
               Tenant may, at its discretion, terminate the Lease upon thirty (30) days' notice
               to Landlord. If Tenant elects to terminate this Lease pursuant to this Section
               4(f), then this Lease shall terminate at the end of said notice period without any
               additional action or notice by the terminating party. If Tenant elects not to
               terminate this Lease pursuant to this Section 4(h), then it shall be deemed that
               Tenant irrevocably and unconditionally agrees to begin paying the Guaranteed
               Minimum Rent as set forth in Section l(f) of the Lease and Percentage Rent, if
               any, as set forth in Section 1(g) of this Lease, and forfeit its right to Alternative
               Rent in which event Tenant shall immediately resume paying such Guaranteed
               Minimum Rent and Percentage Rent, if any, from the date which is the first
               anniversary of the date Tenant was eligible to pay Alternative Rent (i.e. the date
               which immediately follows the end of the twelfth (12th) month Tenant is on
               Alternative Rent as set forth above).

                        (ii)            The term "Alternative Rent" means an amount which is
                the lesser of (i) the amount equal to two percent (2%) of Tenant's Gross Sales
                achieved during each month (and each partial month, if any) the Co-tenancy
                Threshold remains unsatisfied or (ii) the amount equal to the Guaranteed
                Minimum Rent and Percentage Rent which would have been due that month if
                the Co-tenancy Threshold had been satisfied. Each such payment of Alternative
                Rent payable under this Lease (if any) shall be made, without diminution,
                deduction or set-off whatsoever and without prior notice or demand, within
                twenty (20) days after the end of each month (and each partial month, if any)
                until such time as the Co-tenancy Threshold is again satisfied, and shall be
                accompanied by Tenant's statement of Gross Sales collected during the previous
                month pursuant to Section 3.05 hereof.

                         (iii)         Nothing in this Section 4(f) shall relieve Tenant of its
                obligation to pay any other Additional Rent due under this Lease, or otherwise
                modify any of Tenant's other obligations under this Lease. The rights and
                remedies of Tenant under this Section 4(f) are and shall be the sole and
                exclusi ve remedy of Tenant if Landlord fails to satisfy the Co-Tenancy
                Threshold during the term of this Lease.

         (i)    In the event Gross Sales for any twelve (12) month period (January 1 through
December 31) following the sixtieth (60 1h) full calendar month of the Term of this Lease (a
"Performance Period") does not exceed Two Million Five Hundred Thousand and 0011 00
Dollars ($2,500,000.00), then provided (i) this Lease is then in full force and effect, (ii) Tenant
is not then in breach of any of the terms, covenants or conditions required to be observed or
performed by Tenant under this Lease (beyond all applicable notice and cure periods), and (iii)
Tenant has timely submitted to Landlord a statement of Gross Sales for the applicable
Performance Period; then Tenant may, at its option, terminate this Lease by giving Landlord
written notice of termination of this Lease within ninety (90) days after the last day of the
applicable Performance Period. If such a notice of termination of this Lease is timely and
properly given by Tenant to Landlord, then this Lease shall terminate upon the last day of the
sixth (6th) month following the Performance Period (the "Performance Termination Date"),
without any further action by Tenant or notice to Landlord, and from and after such date Tenant
shall have no right, title or interest in or to the Premises. If Tenant does not give Landlord
notice of termination of this Lease within the ninety (90) day time period set forth above, then




                                                                                      FOREVER 21 , INC.
        Case 19-50897-MFW           Doc 1-1     Filed 11/22/19      Page 12 of 49



     Tenant shall have no further right to terminate this Lease with respect to such Performance
     Period, but shall continue to have such termination right for any subsequent Performance
     Period.

5.       Improvements and Delivery of Demised Premises.

        (a)     Except for Landlord's Work, any latent defects discovered by Tenant within one
year after Landlord's delivery of the Premises to Tenant, and any pre-existing Hazardous
Materials, Landlord shall deliver the Demised Premises to Tenant "as is" and shall have no duty
to make any modifications or improvements to the Demised Premises. Landlord makes no
representations or warranties with respect to the condition of the Demised Premises except as
may be set forth in this Lease. By occupying the Demised Premises after the Term
Commencement Date, to install fixtures , facilities or equipment or to perform finishing work, or
for any other purpose, Tenant shall be deemed to have accepted the same.

         (b)     Upon delivery of possession ofthe Demised Premises by Landlord, Tenant shall,
upon obtaining any and all permits, licenses and approvals with respect to Tenant's Work or its
intended operations at the Leased Premises, and subject to Landlord timely approving Tenant's
plans and specifications for its work at the Leased Premises, with due diligence proceed to finish-
out the Demised Premises (if the Demised Premises is in the form of a shell) or remodel and
renovate the Demised Premises (if the Demised Premises is a previously finished-out space),
installing such stock, fixtures and equipment, obtaining required utilities and performing such
other work as shall be necessary or appropriate for the operation of its business ("Tenant's
Work"), all in accordance with plans and specifications approved by Landlord as specified below
and as described in the Tenant Design & Construction Criteria Manual (the "Criteria") for the
Shopping Center. Landlord has delivered the Criteria to Tenant and Tenant acknowledges receipt
thereof. Tenant shall complete all such work so that Tenant shall open for business in the
Demised Premises on the Rent Commencement Date. Tenant agrees to submit to Landlord
within thirty (30) days after execution of this Lease plans and specifications covering all work
and installations which Tenant proposes to do in the Demised Premises, including, without
limitation, interior store layout, storefront, mechanical layout, fixtures and decor, all of which
shall be in accordance with generally accepted construction standards for a first class shopping
mall and in accordance with the Criteria. Tenant agrees not to commence work upon any of
Tenant's Work until Landlord has approved Tenant's plans and specifications in writing.
Tenant's Work shall comply with all applicable laws, ordinances, and regulations. During
construction, Tenant shall not unreasonably interfere with the conduct of business at the Shopping
Center or with any other tenant 's business at the Shopping Center. Tenant shall provide
temporary construction barriers to control and retain noise, dust or other materials within the
Demised Premises. All waste, garbage and debris resulting from any work performed by Tenant
or Tenant's contractors or subcontractors shall be removed from the Demised Premises and the
Shopping Center at Tenant's sole cost and expense. Upon completion of construction of
improvements, Tenant shall deliver to Landlord two (2) sets of "as-built" plans for the Demised
Premises and a copy ofTenant's Certificate of Occupancy.

        Tenant acknowledges that the financial su.ccess of the Shopping Center depends, in part,
on both (i) the completion of the remodel or construction of the Demised Premises on or before
the Rent Commencement Date and (ii) Tenant's opening for business on or before the Rent
Commencement Date, and that Landlord 's damages arising from Tenant's failure to do so are
impossible or impracticable to measure. Therefore, if Tenant fails to open the Demised Premises
for business on or before the date that is sixty (60) days after the Rent Commencement Date,
Tenant shall pay to Landlord, upon receipt of invoice, and as Landlord's sole remedy for such
failure by Tenant, a sum equal to twenty five percent (25%) of I/365ths of the monthly
Guaranteed Minimum Rent for each and every business day after such sixtieth (60th) day after the
Rent Commencement Date that Tenant has failed to open for business., which Tenant agrees is
fair compensation to Landlord for said damages.

         (c)     Landlord makes no representations as to the period or periods that the Major
Occupants or any other tenant in the Shopping Center will be open for business, and this Lease
will not be affected by any closing of any such business.

6.        Use of the Demised Premises.

          (a)    Continuous Occupancy. The Demised Premises shall, during the Lease Term,
be used and occupied only for the Permitted Use specifically set forth in Section I (h) of this
Lease and operated only under the Trade Name specifically set forth in Section I (i) of this Lease,
and for no other purposes and under no other name, without the written consent of Landlord;
provided, however, Tenant shall have the right to change its Trade Name from time to time
without Landlord's consent provided that (i) the use of the Trade Name shall not violate any




                                                                                  FOREVER 21 , INC.
      Case 19-50897-MFW             Doc 1-1      Filed 11/22/19      Page 13 of 49



existing lease or other agreement affecting the Shopping Center, (ii) the Trade Name shall not be
substantially similar to the trade name of any other existing tenant or occupant of the Shopping
Center and (iii) the Trade Name is the trade name used by all or substantially all of the other
stores operated by Tenant which are located within the southeastern United States, including
Alabama. Tenant shall keep the Demised Premises continuously open and operate for business
during the Lease Term between the hours of 10:00 a.m. and 9:00 p.m., six days per week, and
between the hours of 12:00 p.m. and 6:00 p.m. on Sundays, or such different hours as shall be
prescribed by Landlord, provided Landlord imposes those different hour requirements on a
numerical majority of the tenants of the Shopping Center. Notwithstanding the foregoing, Tenant
may cease operations in the Premises (i) due to fire or other casualty, or (ii) due to force majeure,
or (iii) due to Tenant's periodic remodeling for not more than five (5) days in any one-year period
(and provided Tenant shall have notified Landlord of the estimated commencement and
completion dates for the remodeling at least ten (10) days' prior to Tenant's commencement
thereof). Further, Tenant shall not be required to operate on any holiday that the Shopping Center
is closed, and the following, to the extent that Tenant now or hereafter customarily observes for
the majority of Tenant's stores in New York: Easter Sunday, Thanksgiving Day, and Christmas
Day. Upon at least seven (7) days ' prior written notice to Landlord, Tenant shall be permitted to
close for two (2) days every six (6) month period for conducting inventory and such other
business purposes as Tenant may require. Tenant's obligation to open for business shall be
subject to governmental regulations or governmental recommendations with which Tenant hereby
agrees to comply. Tenant shall install and maintain in the Demised Premises store fixtures of
high quality and shall, after the Rent Commencement Date, continuously, actively and diligently
operate its business in the whole of the Demised Premises in reputable manner throughout the
Lease Term consistent with the majority of other stores operated by Tenant as of the date hereof,
maintaining in the Demised Premises a full staff of employees and a full and complete stock of
merchandise, and in general employ its best business judgment, efforts and abilities to operate its
business in an efficient and businesslike manner, to the end that the maximum volume of sales
which can be reasonably produced in the Demised Premises shall be realized under the Trade
Name set forth in Section l(i). Under no circumstances shall the Demised Premises be used for
any of the following purposes:

                          (i)     the sale or distribution of alcoholic beverages for consumption
                  on or off the Demised Premises, unless first approved in writing by Landlord; or

                          (ii)     the sale of merchandise from vending machines, without the
                  prior written consent of Landlord, except vending machines installed for sales to
                  employees only; or

                         (iii)    the operation of coin or token operated video games or
                  machines of a similar nature; or

        Intentionally Omitted

          (b)      Violation of Laws. Tenant shall not use or suffer or permit to be used the
Demised Premises or any part thereof in violation of any law or ordinance or any regulation of
any governmental authority or in any manner that will constitute a nuisance, or that will injure the
reputation of the Shopping Center or any part thereof, or for any hazardous purpose.

         (c)    Rules and Regulations. Tenant shall, before opening for business m the
Demised Premises, comply in all respects with the Criteria. In addition, during the Lease Term,
Tenant agrees:



                          (i)      To take possession and open for business, as required hereby;
                  and, to keep its display windows, including windows and shadow boxes in the
                  Demised Premises, dressed and illuminated and its interior mall signs and lights
                  suitably lighted during such hours as a majority of other tenants are similarly
                  required, but in no event later than 11 :01 p.m. , except for special promotional
                  events approved or sponsored by Landlord.

                            (ii)    To keep the Demised Premises, including all vestibules,
                  entrances and returns located therein, all improvements thereon, and all
                  windows, doors and glass or plate glass fixtures, in a safe, neat and clean
                  condition at all times. The attachment of advertising to plate glass, storefronts,
                  doors and/or windows is prohibited. Tenant shall not locate or place any
                  fixtures , signs or merchandise within the first three (3) feet of any entrance to




                                                                                    FOREVER 21, INC.
Case 19-50897-MFW        Doc 1-1     Filed 11/22/19       Page 14 of 49



       the Demised Premises, nor within one ( l) foot of any store window of the
       Demised Premises.

               (iii)   To store or stock in the Demised Premises only such goods,
       wares, merchandise, or other property as sha11 be reasonably required in
       connection with Tenant's business in the Demised Premises.

               (iv)    To use for offices, clerical or other non selling purposes only
       such space in the Demised Premises as is from time to time reasonably required
       for Tenant's business therein.

                (v)     To store all trash and garbage in adequate containers within the
       Demised Premises, maintained in a neat and clean condition and located as
       Landlord shall from time to time designate, and so as not to be visible to the
       public in or outside the Shopping Center and so as not to create or permit any
       health, safety or fire hazard, and arrange for regular removal thereof at Tenant's
       expense. If Landlord requires the same, all garbage and trash must be
       compacted in the manner and in a location in or outside the Demised Premises
       as reasonably required by Landlord.

              (vi)    Not to burn any papers, trash or garbage of any kind in or about
       the Demised Premises or the Shopping Center.

              (vii)  Not to use or operate any equipment, fixtures or machinery
       which unreasonably disturbs other tenants or customers in the Shopping Center.

                (viii) Not to use the plumbing facilities for any purpose other than
       that for which they were constructed and not to dispose of any damaging or
       injurious substance therein.

               (ix)    Not to distribute any handbills or other advertising matter on or
       about any part of the Shopping Center outside the Demised Premises.

               (x)     Not to advertise any going out of business, removal, fire,
       bankruptcy, auction or other distress sale on the Demised Premises. If any such
       covenant by Tenant is deemed unlawful, then no such activity sha11 be so
       conducted, unless and until satisfactory proofhas been supplied to Landlord that
       the person intending to conduct such sales has complied with all legal
       requirements, including without limitation any applicable rules and regulations
       of the Federal Trade Commission.

              (xi)      ot to use any sidewalks, walkways or other Common Areas of
       the Shopping Center, for the keeping, displaying, advertising and/or sale of any
       merchandise or other object.

                (xii)  Not to insta11 on or about the Demised Premises any exterior
       lighting, amplifiers or similar devices, and not to use in, on or about the
       Demised Premises any advertising medium which may be heard or experienced
       outside the Demised Premises, such as flashing lights, search lights,
       loudspeakers, phonographs, television or radio broadcasts, without Landlord's
       consent.

               (xiii) Not to insta11 a television antenna outside the Demised Premises
       without Landlord's written consent. If Tenant is pennitted to connect with any
       master antenna provided by Landlord, Tenant shall furnish and install any and
       all wiring and booster systems related to such connection and the operation
       within the Demised Premises of television receivers, and Tenant shall pay to
       Landlord such reasonable connection and/or subscription charges as Landlord
       may establish.

              (xiv) To keep the Demised Premises clean, orderly, sanitary and free
       from objectionable odors and from termites, insects, vermin and other pests, and
       not to keep any live animals of any kind in, upon or about the Demised
       Premises.    Any program of extermination and the company or person
       performing the same sha11 be subject to Landlord's approval, not to be
       unreasonably withheld. If Landlord establishes any pest, vermin or other
       extermination program for all or part of the Shopping Center, it may require
       Tenant to participate in such program; and Tenant covenants to reimburse




                                                                        FOREVER 21, INC.
     Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 15 of 49



                 Landlord the reasonable cost thereof as estimated by Landlord, including, but
                 not limited to Landlord's reasonable expense in administering the program.

                         (xv)    To comply with any and all requirements of any of the
                 constituted public authorities, and with the terms of any state or federal statute
                 or local ordinance or regulation applicable to Tenant or its specific use of the
                 Demised Premises.

                        (xvi) To give to Landlord immediate verbal notice followed by
                 prompt written notice of any accident, fire or damage occurring on or to the
                 Demised Premises.

                          (xvii) To perform all loading and unloading of goods only at such
                 times, in the areas and through such entrances as may be reasonably designated
                 for such purposes by Landlord. Trailers and/or trucks servicing the Demised
                 Premises shall follow such routes in the Shopping Center as are reasonably
                 designated by Landlord and shall remain parked in designated areas of the
                 Shopping Center as from time to time reasonably required by Landlord.

                           (xviii) To require Tenant's employees to park their vehicles only in
                 those portions of the parking area or at such other places as are reasonably
                 designated for that purpose by Landlord from time to time. Tenant agrees that
                 at least five (5) days prior to its opening for business in the Shopping Center and
                 from time to time thereafter, within five (5) days after receipt of written notice
                 from Landlord, it will furnish Landlord with the State license numbers assigned
                 to Tenant's employees ' vehicles applicable to the Premises. Tenant authorizes
                 Landlord, upon reasonable notice, to remove any employee's vehicle not parked
                 in a designated area and to have such vehicle placed in the designated area, or
                 removed from the shopping center property, with Tenant or its employee to bear
                 the reasonable expense of such towing. In the event of a failure to park in the
                 portion of the parking area designated by Landlord as aforesaid (whether or not
                 the vehicle of an offending employee is towed) or failure of any employee of
                 Tenant to place identification provided by Landlord on his vehicle, Tenant
                 agrees to pay Landlord as additional rent Ten and Noll 00 Dollars ($1 0.00) per
                 vehicle for each day such violation continues.

                          (xix) To comply with all reasonable non-discriminatory rules and
                 regulations of Landlord in effect at the time of the execution of this Lease, or at
                 any time or times and from time to time promulgated by Landlord, which
                 Landlord shall deem necessary for the proper operation of the Shopping Center,
                 all in accordance with good standards for the operation of a regional shopping
                 center, including, but not limited to, the installation of such fire extinguishers
                 and other safety equipment as Landlord may reasonably require; it being
                 understood that Landlord may except Major Tenants from compliance with all
                 or part of the rules and regulations.

           (d)      Installation of Signs, Awnings, Canopies, Fixtures and Alterations by Tenant.
All fixtures installed by Tenant shall be new or like-new. After the completion ofTenant's Work,
Tenant shall not alter the Demised Premises, or any part thereof, and shall not install or affix any
sign, device, fixture or attachment on or to the exterior of the Demised Premises, or any building
or any part thereof on the Demised Premises, including the roof or the canopy thereof, nor place
any vents, structure, building, improvements, sign or advertising device, or obstruction of any
type or kind upon the Common Areas or upon the Demised Premises without first obtaining
Landlord's written consent and complying in all respects with the provisions of the Criteria,
unless Landlord consents to the contrary in writing. If Tenant shall do any of the foregoing acts
in contravention of this Section 6(e), without limiting any other remedy Landlord may have
therefor under this Lease, in law or in equity, Landlord shall have the right, after expiration of any
applicable notice and cure periods pursuant to this Lease, to remove any such decoration, paint,
alteration, sign, device, fixture or attachment and restore the Demised Premises or the Common
Areas to the condition thereof prior to such act. The cost of such removal and restoration shall be
paid by Tenant to Landlord as additional rent within thirty (30) days after written demand.
Tenant shall maintain all signs, whether located within the Demised Premises or on the storefront
of the Demised Premises, in good condition, repair and operating order (including light
replacement) at all times and any damage thereto shall be repaired . If requested by Landlord,
Tenant agrees to remove any and all furnishings, equipment, trade fixtures and personal property
from the Demised Premises at the expiration or earlier termination of the Lease Term.
Notwithstanding the foregoing, Tenant shall be permitted to make interior non-structural, non-
storefront alterations, additions and/or improvements to the Premises without obtaining




                                                                                    FOREVER 21, INC.
              Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 16 of 49



       Landlord's prior approval and consent, so long as: (i) the cost and expense of such alterations,
       additions and/or improvements do not exceed Fifty Thousand and 00/1 00 Dollars ($50,000.00) in
       the aggregate in any Lease Year, and (ii) such alterations, additions and/or improvements are
       performed by Tenant in accordance with any applicable law, and Landlord 's Shopping Center
       rules and regulations.

         Landlord shall provi de Tenant with billboard marketing, pursuant to Tenant' s specifications, on
       the billboard located on I-1 0 Interstate Highway at no cost to Tenant (i) exclusively on such
       billboard for one (1) year commencing upon Tenant's opening for business from the Demised
       Premises and (ii ) during the Term so long as Landlord or an affi liate of Landlord owns the
       Shopping Center. Landlord shall also provide exterior signage and interior signage in locations
       in the Shopping Center approved by Tenant pursuant to Tenant's plans and specifications.

                   (e)      Hazardous Materials. Tenant shall not use, generate, manufacture, produce,
        store, release, di scharge or dispose of on, in, under or about the Demised Premises or the
        Shopping Center, or transport to or fro m the Demised Premises or Shopping Center, any
        Hazardous Materials (as defined below), or allow any other person or entity under its control to
        do so. Tenant shall comply with all app licable Environmental Laws (as defined below) with
        respect to its use and occupancy of the Demised Premises and Shopping Center, except that
        Landlord sha ll be responsible for any Hazardous Materials which (i) existed on, in, under or
        about the Demised Premises and the Shopping Center prior to the Rent Commencement Date, or
        (ii) were not ca used by Tenant or its employees, agents or contractors. Should Landlord be
        required to remove any Hazardous Materials generated by Tenant fro m the Dem ised Premises or
        the Shopping Center, Tenant shall promptly pay to Landlord, upon demand, all costs of such
        removal.

                 Tenant shall promptly notify Landlord should Tenant receive noti ce of, or otherwise
        become aware of, any presence, release or di scharge, or threatened release or di scharge, of any
        Hazardous Material in, on, under or about the Demi sed Premises or the Shopping Center, or any
        vio lation of any Envi ronmental Law with respect to the Demised Premi ses or the Shopping
        Center. Tenant agrees to indemnify, defend and hold harm less Landlord, and its respective
        principals, owners, agents, managers, employees, successors and ass igns from and against any
        and all liabi lities, claims, demands, damages, liens, penalti es, costs and expenses of every kind
        and nature directly or indirectly attributable to Tenant's failure to comply with this Section 6(f),
        including without limitation reasonabl e attorneys' fees and expenses, court costs and costs
        incurred in the investigation, settlement and defen se of claims. This indemnity obligation shall
        survive the expiration of the Lease Term or the earlier term ination of this Lease.

                Landlord agrees to indemni fy, defend and hold harmless Tenant, and its respective
        principals, owners, agents, managers, employees, successors and ass igns from and against any
        and all liabilities, claims, demands, damages, liens, penalties, costs an d expenses of every kind
        and nature directly or indirectly attributable to Landlord ' s failure to comply with this Section 6(f),
        including without limitation reasonable attorneys' fees and expenses, court costs and costs
        incurred in the investi gation, settlement and defense of claims. This indemnity obligation shall
        survive the ex piration of the Lease Term or the earlier termination of this Lease.

                 As used in this Section 6(f), "Hazardous Material" means any substance or material
        meeting any one or more of the following criteri a: (i) it is or contains a substance designated as a
        hazardous waste, hazardous substance, hazardous material , pollutant, contaminant or toxic
        substance under any Environmental Law; (ii) it is toxic, reactive, corrosive, ignitable, infectious
        or otherwise hazardous; or (i ii) it is or contains, without limiting the forego ing, petroleum
        hydrocarbons. As used herein, "Environmental Law" shall mean any federal , state or local law,
        statute, ordinance, rule, regulation, perm it, directive, license, approval , guidance, interpretation,
        order, or other legal requirement relating to the protection of safety, human health or the
        environment.

         7.     Landlord's Covenant to Maintain. Landlord shall maintain the exterior and structural
components of the Shopping Center, including but not limited to the floor slab, and all utility lines and
systems located outside of the Leased Prem ises and/or whi ch do not excl usively serve the Premises .
Landlord shall, during the Lease Term , maintain and make necessary repairs to the exterior and principal
structural portions of the buildings and other improvements constituting the Shopping Center; provided,
however, that Landlord will not be responsible for or required to make, and Tenant will make, any repairs
which may have been occasioned or necessitated by the gross negligence or willful misconduct of Tenant,
its agents, or employees. Landlord shall not be liable for any damages resulting from its failure to make
repairs, unless such fai lure continues beyond a reasonable time after receipt of notice of the necessity for
such repairs.




                                                                                               FOREVER 21 , INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 17 of 49



         8.     Tenant's Covenant to Maintain. Tenant shall keep and maintain in good order and repair,
at its sole cost and expense, all parts of the Demised Premises, including without limitation, the entire
interior thereof and all window glass, plate glass, non-structural components of the storefront, and those
portions of the plumbing, wiring, electrical systems and central heating and air conditioning systems
exclusively serving the Demised Premises.

         Tenant shall maintain all heating and air conditioning equipment located within, and exclusively
serving, the Demised Premises, and shall keep in force a standard maintenance agreement on all such
equipment and provide a copy of said maintenance agreement to Landlord upon reasonable request. All
parts of the interior of the Demised Premises shall be painted or otherwise decorated by Tenant when
reasonably necessary. Tenant will surrender the Dem ised Premises at the expiration or earlier termination
of this Lease in as good condition as when initially completed, excepting only deterioration caused by
reasonable wear and tear, casualty and condemnation, and except as expressly provided to the contrary in
this Lease. All replacements and modifications which are a part of the Demised Premises made by
Tenant to the Demised Premises shall become the property of Landlord at the end of the Lease Term,
subject to the other provisions of this Lease.

          Except as specifically provided in Section 7 or Section 13 herein, Landlord shall have no
obligation to repair, maintain, alter, rep lace or modify the Demised Premises or any part thereof, or any
plumbing, heating, electrical, air conditioning or other mechanical installation therein, or serving same.
Under no circumstances shall Landlord be obligated to repair, replace or maintain any windows, doors,
plate glass or door or window glass, except when and to the extent of proceeds received from Landlord's
fire , extended coverage or other hazard insurance, or to the extent required due to Landlord's, or its
agents, employee' s or contractor's, negligence or wi llfu l midsconudct.

        9.     Common Areas.

         The Common Areas shall at all times be subject to the exclusive control and management of and
Landlord expressly reserves the right to make alterations, reductions or additions thereto including,
without limitation: (i) changes to the location, arrangement or grade level of the parking areas or other
Common Area facilities; (ii) construction of elevated parking areas and facilities; (iii) establishment and
enforcement of charges for customer parking; (iv) establishment and enforcement of reasonable non-
discriminatory rules and regulations restricting parking by Tenant and the other occupants of the
Shopping Center, and their respective emp loyees, agents and contractors, to des ignated areas; (v)
temporary closings of any portion of the Common Areas for repair or construction work or to prevent a
public dedication thereof, (vi) action to discourage non customer parking; (vii) relocation of vehicular and
pedestrian routes around, through and across the Common Areas; (viii) construction of traffic control
devices; (ix) the right from time to time to expand, reduce and otherwise change the size and dimensions
of the Shopping Center; locate, relocate, alter and change the number and location of buildings and other
improvements; change any building dimension, and the number of floors in any of the buildings, parking
areas, identity and type of other stores, tenancies, shopping center name and the Common Areas located
from time to time in or on the Shopping Center; Landlord further reserves the use of the exterior walls
(other than storefronts), the roof, and the right to instal l, maintain, use, repair and replace pipes, ducts,
conduits, and wires leading through the Premises in locations which wi ll not materially interfere with
Tenant's use thereof and which serve other parts of the Shopping Center; Landlord shall use reasonable
efforts to locate such items under the floor, above the suspended ceiling, if any, adjacent to an interior
wall other than the storefront and (to the extent reasonably practical) in a non -sales area; Landlord also
reserves the right to use the land below and the space above the Premises in any manner and for any
purpose which does not materially or permanently interfere with Tenant's use of the Premises; and, (x)
any other act in or to the Common Areas as shall be consistent with good business practices as
determined by Landlord in Landlord's commercially reasonable discretion. In exercising Landlord' s
foregoing rights, and notwithstanding anything to the contrary in this Lease, Landlord shall not: (i)
unreasonably affect or obstruct access to, or visibi lity of, the Demised Prem ises; or (ii) reduce avai lable
parking areas to less than the parking areas required by app licable law; or (iii) unreasonably interfere with
Tenant's operation of its permitted use of the Premises. Notwithstanding anything to the contrary in this
Lease, no kiosk that is not in place as ofthe date ofthis Lease (and replacements of existing kiosks, which
replacements shall not exceed the height or width of the kiosk which is being replaced) , which existing
kiosks are show on Exhibit I attached hereto, shall be erected.

          Landlord may, but shall not be required during the Lease Term, to perform renovation or
remodeling work in and to the Shopping Center including the mechanical systems serving the Shopping
Center (which work may include, but not necessarily be limited to: (i) the repair, replacement, or
renovation of the exterior or interior of the bu ilding and its mechanical, electrical, plumbing, HV AC or
sprinkler systems; (ii) repair, replacement, renovation and/or rearrangement of the Common Areas; and
(iii) relocation of any auto or pedestrian entrance to the Shopping Center). Tenant agrees that: (a)
Landlord shall have access to the Demised Premises at all reasonable times, upon three (3) days verbal or
written notice to Tenant's on site store manager, for the purpose of performing any work necessary to
further Landlord's work; and (b) except as set forth below, Landlord shall incur no liability to Tenant, nor




                                                                                               FOREVER 21, INC.
               Case 19-50897-MFW            Doc 1-1      Filed 11/22/19       Page 18 of 49



shall Tenant be entitled to any abatement of rent on account of any noise, vibration, or other disturbance
to Tenant' s business at the Demised Premises which shall arise out of said access by Landlord to the
Demised Premises or by the performance by Landlord of any renovation or remodeling work at the
Shopping Center. If Tenant' s customers are denied access to the Demised Premises or Tenant's visibility
or other access to the Premises is adversely affected, and, as a result, Tenant is unable to conduct business
in the normal course in the Demised Premises for twenty four (24) hours or more, there shall be a full
abatement of Guaranteed Minimum Rent, on a pro rata basis, based upon the number of days Landlord is
in violation of this provision.

          10.    Utilities. During the Lease Term, Tenant shall be solely responsible for and promptly pay
all utility environmental charges, as additional rent, for separately metered electricity, water and sanitary
sewer including all treatment facility charges, if any, garbage disposal and any other utility or services
used or consumed in the Demised Premises including applicable taxes if any. Tenant' s payments to the
Landlord for unmetered utility services shall be the lesser of: (a) Landlord ' s reasonable estimate of
Tenant's consumption using the Tenant's contract rate with the utility if purchased directly; or (b)
Landlord' s reasonable estimate of Tenant's consumption using the utility's rate applicable to the
Shopping Center.

         Tenant agrees to operate and keep in good working order any separate and exclusive heating and
air conditioning unit in the Demised Premises during all hours that Tenant' s store is open for business.
Tenant agrees to operate the exclusive heating and air conditioning unit in the Demised Premises as
required to meet Tenant' s specific needs without removing excessive air or draining conditioned air from
Landlord' s common system, if any. Landlord reserves the right to, at Landlord's sole cost and expense,
install energy management equipment attached to, monitoring and controlling the Tenant HVAC system
and other electrical devices as part of the overall energy conservation effort of the Shopping Center to
control demand.

        Landlord shall not be liable to Tenant for any damages should the furnishing of any utilities be
interrupted or required to be terminated because of necessary repairs or improvements, action of public
authority, strikes, acts of God or the public enemy, or any cause beyond the reasonable control of
Landlord nor shall any such interruption or cessation relieve Tenant from the performance of any of
Tenant's covenants, conditions and agreements under this Lease, except when such interruption or
termination is due to Landlord' s (or its agent's, employee's or contractor's) negligence or willful
misconduct, or when such interruption last for more than forty-eight (48) hours after which Tenant may
abate rent owing under this Lease until such interruption is removed.

          11.    Laws and Insurance Standards. Tenant shall, during the Lease Term, at Tenant's sole cost
and expense, promptly comply with all laws, ordinances, rules, regulations, directives and standards of all
federal , state, county and municipal governments and all departments and agencies thereof having
jurisdiction over the Demised Premises now or hereafter in effect with respect to Tenant' s specific use of
the Demised Premises. Tenant shall, at Tenant's sole cost and expense, make all non-structural changes
to the Demised Premises which are or hereafter may be required in order to comply with the foregoing.

         12.    Indemnification.

                 (a)     Tenant shall indemnify, protect, defend and hold Landlord harmless from claims,
        actions, damages, liabilities and expenses (including reasonable attorneys ' fees and court costs) in
        connection with loss of life, bodily or personal injury or property damage: (i) arising from or out
        of any occurrence in, upon, at or from the Demised Premises and caused by the willful acts of
        Tenant or its agents, contractors, employees, licensees or concessionaires and when not a result of
        any negligent, grossly negligent, or intentional act or omission of Landlord, its agents,
        contractors, employees or any person or entity with which Landlord contracts to manage the
        Shopping Center; or (ii) resulting from a breach of this Lease by Tenant. For purposes of this
        subsection 12(a), the term "Landlord" shall include its partners, members, managers,
        shareholders, officers, directors and employees, as applicable, as well as any person or entity with
        which Landlord contracts to manage the Shopping Center.

                 (b)     Except as designated as Tenant's obligations in Section 12(a), Landlord shall
        indemnify, protect, defend, and hold Tenant harmless from claims, actions, damages, liabilities
        and expenses (including reasonable attorneys ' fees and court costs) in connection with loss of
        life, bodily or personal injury or property damage: (i) arising from or out of any occurrence in,
        upon, or at or from the Common Areas and caused by the willful acts of Landlord or its
        employees, agents or contractors and when not a result of any negligent, grossly negligent, or
        intentional act or omission of Tenant, its agents, contractors, employees, licensees or
        concessionaires; or (i i) resulting from a breach of this Lease by Landlord.

                (c)     If either party receives notice of a claim that is subject to indemnification under
        this Section 12, the indemnified party shall give notice to the indemnifying party as soon as




                                                                                              FOREVER 21, INC.
      Case 19-50897-MFW              Doc 1-1      Filed 11/22/19      Page 19 of 49



reasonably practical. The indemnified party shall permit the indemnifying party, at its expense,
to assume the defense of any such claim by counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party, and to settle or otherwise dispose of the same;
provided, however, that the indemnified party shall have the right to participate in such defense at
its expense. Notwithstanding the foregoing, the indemnifying party shall not, without the prior
written consent of the indemnified party, consent to the entry to any judgment, or enter into any
settlement, unless such judgment or settlement provides only for the payment of money damages
by the indemnifying party, and unless such judgment or settlement includes a release by the
claimant or plaintiff of the indemnified party and its affiliates. If the indemnifying party fails to
undertake a defense within thirty (30) days after notice from the indemnified party, then the
indemnified party shall have the right to undertake the defense of, and, compromise or settle such
liability or claim on behalf of, and for the account of, the indemnifying party.

         (d)     The indemnification obligations of the parties under this Section 12 shall survive
the expiration or earlier termination of the Lease Term with respect to any occurrences before the
effective date of such expiration or termination.

13.    Insurance.

          (a)       Tenant's Insurance:

         At all times during the Lease Term, Tenant shall pay all premiums for and maintain in
full force and effect the following policies of insurance with insurance companies admitted to do
business in the State in which the Shopping Center is located and carrying a current rating of at
least A- VI in "Best's Insurance Guide":

                             (i)    Commercial General Liability Insurance ( 1986 ISO form or its
                    equivalent) in the amount of at least One Million and No/ 100 Dollars
                    ($1,000,000.00) per occurrence, with a General Aggregate limit per location of
                    at least Two Million and No/ 100 Dollars ($2,000,000.00). Tenant further agrees
                    that such insurance shall contain fire and extended coverage legal liability
                    msurance.

                            (ii)    Tenant may satisfy its obligations under this Section 13(a) by
                    means of a so-called blanket insurance policy, provided all of the provisions and
                    insurance coverages provided for in this Section 13(a) are complied with by
                    such blanket insurance policy.

                            (iii)  The equivalent of ISO Special Form Property Insurance
                    covering Tenant's trade fixtures , furniture, inventory and equipment used in the
                    Demised Premises, providing protection to the extent of ninety percent (90%) of
                    the replacement cost of such property, less a commercially reasonable
                    deductible, not to exceed Twenty Five Thousand and No/ 100 Dollars
                    ($25,000.00).

                           (iv)    Plate Glass Insurance covering the plate glass in the Demised
                    Premises, which Tenant may self insure.

                             (v)     Statutory Workers' Compensation Insurance and Employer's
                    Liability Insurance with minimum limits as required by law.

         Each policy of insurance required by subsections 13(a)(i), (ii) and (iii) above shall name
Landlord, Landlord's property manager, and any holder of a first deed of trust encumbering the
Demised Premises as additional insureds. Each policy of insurance required by subsections
13(a)(i), (ii), (iii), (iv) and (v) above shall contain an endorsement requiring thirty (30) days'
written notice from the insurance company to all insureds prior to any cancellation, or material
reduction in coverage of the policy. Prior to the commencement of the Lease Term, and annually
thereafter, Tenant shall deliver to Landlord certificates of insurance evidencing the policies of
insurance required by this Section 13(a), together with satisfactory evidence of proof of payment
of premiums.

          (b)        Landlord's Insurance:

        At all times during the Lease Term, Landlord shall maintain in full force and effect the
following policies of insurance, with insurance companies admitted to do business in the State in
which the Shopping Center is located:

                            (i)   Commercial General Liability Insurance (1986 ISO form or its
                    equivalent) m the amount of at least Three Million and No/100 Dollars




                                                                                       FOREVER 21, INC.
               Case 19-50897-MFW           Doc 1-1      Filed 11/22/19       Page 20 of 49



                         ($3,000,000.00) per occurrence, with a General Aggregate limit per location of
                         at least Five Million and No/ 100 Dollars ($5,000,000.00).

                                   (ii)   Umbrella Liability coverage in the amount of at least Four
                         Mil lio n and No/100 Dollars ($4,000,000.00).

                                  (iii)     The equivalent of ISO Special Form Property Insurance
                         providing protection to the extent of not Jess than ninety percent (90%) of the
                         replacement cost of the building in which the Demised Premises is located (less
                         the cost of foundations and footings), including Tenant's permanent leasehold
                         improvements. Nothing herein shal l be construed to require Landlord to insure
                         those items that Tenant is obligated to insure pursuant to Section 13(a)(iii)
                         above. In order to assist Landlord in deciding the amount of insurance which it
                         wi ll obtain for Tenant's permanent leasehold improvements in the Demised
                         Premises, Tenant shall furn ish to Landlord, upon the completion of any its
                         initial upfitting, and thereafter upon the completion of any alterations or further
                         improvements, such evidence as Landlord may reasonably require as to the cost
                         or value thereof. Landlord shall not be bound by such information.

                  (c)     Waiver of Claims; Waiver of Subrogation:

                Each policy of property insurance required by this Lease sha ll contain an endorsement in
        which the insurance company waives any right of subrogation that it may acquire against
        Landlord or Tenant by virtue of payment of any loss under such poli cy. In addition, Landlord
        and Tenant each waives any claims it may have against the other arising out of any casualty that
        would be covered by the policy of property insurance required to be maintained by it under this
        Lease, or that actually is covered by any policy of property insurance maintained by such party,
        without giving effect to any deductible amounts or self insured risks.

                  (d)     Blanket Policies:

                 Any policy of insurance required by this Lease may be maintained under a blanket policy
        of insurance, covering multiple locations, provided that: (i) in all other respects, each such policy
        shall comply with the requirements of this Lease, as applicable; (ii) prior to the commencement of
        the Lease Term, and annually thereafter, the insuring party shall furnish the other party with a
        written certificate from the insurer specifying, (A) the maximum amount of the total insurance
        afforded by the blanket policy to the Demised Premises or the Shopping Center, as the case may
        be, and (B) any sublimits in the blanket policy applicable to the Demised Premises or the
        Shopping Center, as the case may be, which amounts shall not be Jess than the amounts specified
        in this Lease and (iii) the protection afforded the insuring party under the blanket policy shall be
        no less than that which would have been afforded under a separate policy or policies relating only
        to the Demised Premises or the Shopping Center, as the case may be.

        14.     Ownership of Certain Property and Surrender of Premises. Upon the termination of this
Lease, Tenant shall surrender to Landlord the Demised Premises, including, without limitation, all
buildings, permanent improvements, apparatus and fixtures (except signs, "Removable Trade Fixtures"
(as hereinafter defined) and furniture , equipment, inventory and other personal property installed by
Tenant) then upon the Demised Premises, " broom clean", free of debris and in good condition and repair
(excepting reasonable wear and tear and damage due to fire or casualty), and all alterations,
improvements, and additions which may be made or installed from time to time by either party hereto to,
in, upon or about the Demised Premises; and, upon such termination, such property shall be surrendered
to Landlord by Tenant without payment therefor, and Tenant shall deliver all keys to the Demised
Premises to the office of Land lord at the Shopping Center or as otherwise directed by Landlord. The
property to be surrendered shall incl ude, but not be limited to, all components of the heating and air
conditioning (including the portion thereof outside the Demised Premises, if any), plumbing and electrical
systems, all dumbwaiters, conveyors and all non-removable partitions. Tenant shall promptly repair any
damage to the Demised Premises resulting from the installation or removal of any of the foregoing items.
For the purposes hereof, the phrase "Removable Trade Fixtures" means solely the following: Tenant' s
signs, counters, tables, chairs, desks, racks, merchandisers and displayers, standards, hang rods , shelves,
marking equipment, cash registers, and other business machines.

        15 .   Landlord's Entry and Easement for Pipes.

                  (a)      Landlord ' s Entry. Landlord shall have the right to enter upon the Demised
        Premises at all reasonable times upon at least twenty four (24) hours ' prior notice, during the
        Lease Term for the purposes of inspection, maintenance, repair and alteration and , during the last
        two (2) years of the Lease Term, to show the same to prospective tenants or purchasers.




                                                                                               FOREVER 21, INC.
      Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 21 of 49



           (b)      Easement for Pipes. Tenant shall permit Landlord to use, maintain and repair
pipes, cables, conduits, plumbing, vents and wire in, to and through the Demised Premises to the
extent that Landlord may now or hereafter deem to be necessary or appropriate for the proper
operation and maintenance of the Shopping Center, provided that such work shall be performed
with a minimum of disruption to Tenant and the business conducted at the Demised Premises and
will be in locations which will not materially interfere with Tenant's use of the Premises (such as
above Tenant's finished ceiling, below Tenant's finished floor or in immaterial parts of the non-
sales areas of the Premises).

16.      Default; Remedies.

         (a)     Each of the following events shall constitute a "Default" by Tenant under this
Lease:

                           (i)     If Tenant shall fail to pay any payment of rent or other sum of
                  money under this Lease when the same shall become due and payable and the
                  failure shall continue for a period of ten (1 0) days after written notice; provided,
                  however, such notice shall not be required more than twice in any twelve (12)
                  month period; or,

                           (ii)    If Tenant becomes bankrupt or insolvent, or files any debtor
                  proceedings, or files in any court pursuant to any statute, either of the United
                  States or of any State a petition in bankruptcy or insolvency or for
                  reorganization, or files or has filed against it a petition for the appointment of a
                  receiver or trustee for all or substantially all of the assets of Tenant and such
                  petition is not vacated or set aside within sixty (60) days from the date of such
                  appointment; or,

                           (iii)    If Tenant makes an assignment for the benefit of creditors, or
                  petitions for or enters into an arrangement; or,

                          (iv)    If Tenant vacates or abandons the Demised Premises or any
                  substantial part thereof or suffers the Lease to be taken upon any writ of
                  execution and such writ is not vacated or set aside within fifteen (15) days; or,

                          (v)     If Tenant shall transfer Tenant's interest in this Lease in
                  contravention of Section 21 hereof; or,

                           (vi)     If Tenant shall fail to perform or observe any of the terms,
                  conditions, or covenants contained in this Lease other than above specified and
                  the failure shall continue for thirty (30) days after notice; but Tenant shall have
                  such additional time as is reasonabl y necessary for the curing of any default that
                  reasonabl y requires with the exercise of due diligence more than thirty (30) days
                  for the curing thereof provided Tenant commences to cure such default within
                  the aforementioned thirty (30) day period and thereafter continuously and
                  diligentl y pursues and completes such act or acts; or,

                          (vii)   the rej ection by Tenant, its bankruptcy trustee, or any entity
                  authorized by court order to act on behalf of Tenant, of thi s Lease under 11
                  U.S.C. sec. 365(a) or any other provision of title II of the United States Code,
                  or the deemed rejection of thi s Lease by operation of law under 11 U.S.C. sec.
                  365(d)(4). Any such rejection of this Lease terminates thi s Lease, without
                  notice of any kind to Tenant, effective on the later of: (1) the date Tenant
                  vacates the Demised Premises following such rejection ; (2) the date the
                  Bankruptcy Court with jurisdiction over Tenant's bankruptcy case enters an
                  order on its docket authorizing Tenant to reject this Lease; or (3) the date this
                  Lease is deemed rejected under 11 U.S.C. sec. 365(d)(4).

         (b)     Upon each occurrence of any Default, Landlord shall have the option to pursue,
any one or more of the following remedies and/or any other remedies to which Landlord is
entitled at law or in equity:

                          (i)      Terminate thi s Lease, in which event Tenant shall immediately
                  surrender the Demised Premises to Landlord. If Tenant fails to do so, Landlord
                  may, without any further notice and without prejudice to any other remedy
                  Landlord may have for possession or arrearages in rental, enter upon and take
                  possession of the Demised Prem ises and remove Tenant and its effects without
                  being liable for prosecution or any claim for damages therefor.




                                                                                 FOREVER 21 , INC.
     Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 22 of 49



                            (ii)   If the Event of Default relates to nonpayment of Guaranteed
                 Minimum Rent or any other monetary sum due hereunder, or the desertion ,
                 vacation or abandonment of the Demised Premises, terminate this Lease, in
                 which event Tenant's default shall be deemed a total and entire breach of
                 Tenant's obligations under thi s Lease and Tenant immediately shall become
                 li abl e for damages in an amount eq ual to the excess of (A) the total rental for the
                 remainder of the Lease Term, di scounted at the Prime Rate (hereinafter defined)
                 to the then present va lue, together with all other reasonable expenses incurred
                 by Landlord in connection with Tenant's default, all sums due pursuant to
                 Section 16(c) below, and the unpaid rental due as of the date of termination,
                 over (B) the fair market rental value of the Demised Premises for the balance of
                 the Lease Term, di scounted at the Prime Rate to the then present value. For the
                 purposes of clause (B) above, the components of monthl y rent for the
                 remainder of the Lease Term shall be deemed to be equal to the respective
                 monthl y amounts thereof as were due and payable during the month in which
                 the Lease was terminated. lt is acknowledged, intended and agreed that the
                 amounts which Landlord is entitled to recover under this Section 16(b)
                 constitute liquidated damages and not a penalty for Tenant's defaults related to
                 nonpayment of rental, or the desertion, vacation or abandonment of the Demised
                 Premises. Such amounts constitute the parties' best, good faith, and reasonable
                 estimate of the damages whi ch wo uld be suffered by La ndlord in the event any
                 such default occurs, the exact amount of such damages being difficult or
                 impractical to calculate.

                          (iii)  Enter upon and take possession of the Demised Premises as
                 Tenant' s agent without terminating this Lease and without being liable for
                 prosecution or any claim for damages therefor, and Landlord may relet the
                 Demised Premises as Tenant' s agent and receive the rental therefor, in whi ch
                 event Tenant shall pay to Landlord on demand all sums due pursuant to Section
                 16(c) below, together with any deficiency that may arise by reason of such
                 reletting.

                           (iv)    Do whatever Tenant is obligated to do under this Lease and
                  enter the Demised Premi ses, without being liabl e for prosecution or any claim
                  for damages therefor, to accomp lish such purpose. Tenant shall reimburse
                  Landlord immediately upon demand for any expenses whi ch Landlord incurs in
                  thus effecting compliance with this Lease on Tenant's behalf, together with
                  interest thereon at the highest non-usurious lawful rate from the date Landlord
                  incurs the expense in question until Landlord is reimbursed therefor.

                             (v)     Without noti ce, alter the Jocks and any other security device or
                  devices which allow Tenant access to the Demised Prem ises or the building of
                  which the Demised Premises form a part, and Landlord shall not be required to
                  provide a new key or right of access to Tenant, and restrict or terminate any
                  ri ght to use parking faci lities associated with the Shopping Center as well as
                  uti lity services to the Dem ised Premises.

         (c)      Upon the occurrence of any Defau lt, in addition to any other sum provi ded to be
paid herein, Tenant also shall be liable for and shal l pay to Landlord: (i) reasonable brokers' fees
incurred and paid by Landlord in connection with reletting the who le or any part of the Demised
Premises; (i i) the costs of removing and storing Tenant 's property; (iii) the costs of repairing,
altering, remodeling or otherwise putting the Demised Premises into condition acceptabl e to a
new tenant or tenants; (iv) all reasonabl e expenses incurred in marketing the Demised Premises
and (v) all reasonabl e expenses incurred by Landlord in enforcing or defending Landlord's rights
and/or remedies. If either party hereto institutes any action or proceeding to enforce any
provision hereof by reason of any alleged breach of any provision of this Lease, the prevailing
party shall be entitl ed to receive from the losing party all reasonable attorneys ' fees and all court
costs in connection with such proceeding. In no event shall either party ever be liable to the other
for any indirect or consequenti al damages by reason of a party's breach or default of the terms of
this Lease.

         (d)      The term "Prime Rate" as used herein shall mean the per annum "prime rate" of
interest as publi shed, on the date on which thi s Lease is terminated in accordance with this
Section 16, by The Wall Street Journ al in its li sting of "Money Rates," or if The Wall Street
Journal is not published on the date on whi ch this Lease is terminated, then the "prime rate" of
interest as published in The Wall Street Journal on the most recent date prior to the date on which
this Lease is so terminated.




                                                                                       FOREVER 21 , INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 23 of 49



               (e)      If Landlord fails to perform any of its obligations hereunder within thirty (30)
       days after written notice from Tenant specifying in detail such failure (or if the failure cannot be
       corrected, through the exercise of reasonable dili gence, within such 30 day period, if Landlord
       does not commence to correct same within such 30 day period and thereafter diligently prosecute
       same to completion), Tenant, in addition to any remedy or right ava ilable to it under law or in
       equity, shall have the right to an action for declaratory relief or actual monetary damages,
       excluding lost profits and lost economic damages. Unless and until Landlord fails to so cure any
       default after such notice, Tenant shall not have any remedy or cause of action by reason thereof.
         otwithstanding any other provision hereof, Landlord shall not have any personal liability
       hereunder. In the event of any breach or default by Landlord of any term or provision of this
       Lease, Tenant agrees to look solely to the equity or interest of Landlord in the Shopping Center,
       including the Demised Premises and the building of which the Demised Premi ses are a part.

                 (f)      If Landlord repossesses the Demised Premises pursuant to the authority herein
        granted, then Landlord shall have the right to (i) keep in place and use or (ii) remove and store, all
        of the furniture, fixtures and equipment at the Demised Premises, including that which is owned
        by or leased to Tenant at all times prior to any foreclosure thereon by Landlord or repossession
        thereof by any landlord thereof or third party having a lien thereon. Landlord also shall have the
        right to relinquish possession of all or any portion of such furniture, fixtures, equipment and other
        property to any person ("Claimant") who presents to Landlord a copy of any instrument
        represented by Claimant to have been executed by Tenant (or any predecessor ofTenant) granting
        Claimant the ri ght under various circumstances to take possession of such furniture, fixtures,
        equipment or other property, without the necessi ty on the part of Landlord to inquire into the
        authenticity or legality of said instrument. The rights of Landlord herein stated shall be in
        addition to any and all other rights that Landlord has or may hereafter have at law or in equity;
        and Tenant stipulates and agrees that the rights herein granted Landlord are commercially
        reasonable.

                 (g)      Notwithstanding anything in thi s Lease to the contrary, all amounts payable by
        Tenant to or on behalf of Landlord under this Lease, whether or not expressly denominated as
        rent, shall constitute rent.

               (h)     This is a contract under which applicable law excuses Landlord from accepting
        performance from (or rendering performance to) any person or entity other than Tenant.

         17.    Remedies Cumulative -Nonwaiver. Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available shall not be deemed to be an acceptance of surrender of the
Demised Premises by Landlord, whether by agreement or by operation of law, it being understood that
such surrender can be effected only by the written agreement of Landlord and Tenant. No remedy herein
or otherwise conferred upon or reserved to Landlord or Tenant shall be considered exclusive of any other
remedy, but the same shall be di stinct, separate and cumulative and shall be in addition to every other
remedy given under thi s Lease, or now or hereafter existing at law or in equity or by statute; and every
power and remedy given by this Lease to Landlord or Tenant may be exercised from time to time as often
as occasion may arise, or as may be deemed expedient. No delay, omission or forbearance by Landlord to
exercise any right or power under this Lease, at law or in equity shall impair any such right or power or
be construed as a wa iver of any Default or an acquiescence thereto. In particular, the receipt by Landlord
of rent with knowl edge of the breach of any covenant of this Lease shall not be deemed a waiver of such
breach and no provision of thi s Lease shall be deemed to have been waived by Landlord unless such
waiver is in writing and signed by Landlord.

        18.    Damage and Destruction and Eminent Domain .

                   (a)      Damage and Destruction . (i) Un less this Lease is terminated as provided in
        Section 18(a)(iii) below after any damage or destruction to the Demised Premises, Landlord shall
        repair and restore those parts of the Demised Prem ises constructed by it to substantially the same
        condition as existed immediately prior to the dam age. Tenant shall likewise repair and restore all
        other parts of the Demised Premises (not required to be repaired or restored by Landlord) to
        substantially the condition as existed immediately prior to the damage, including all leasehold
        improvements, exterior signs, trade fixtures, equipment, display cases, furniture, furnishings and
        other installations of Tenant. If the Demised Prem ises are dam aged or destroyed, but this Lease
        is not terminated pursuant to Section l 8(a)(iii) below, then upon the expiration of the applicable
        ninety (90) day period provided for in Section l8(a)(iii) below, or upon notice by Landlord to
        Tenant prior thereto (but after the expiration of the thirty (30) day period, if app licable) that
        Landlord has elected not to terminate this Lease, Landlord and Tenant shall commence their
        respective obligations under this Section 18(a)(i) as soon as is reasonably possible, and shall
        prosecute the same to completion with all due dili gence.




                                                                                                FOREVER 21, INC.
     Case 19-50897-MFW             Doc 1-1      Filed 11/22/19      Page 24 of 49



                          (ii)    All property insurance proceeds payable with respect to the
                 Demised Premises, excluding the proceeds payable to Tenant under the separate
                 policy of property insurance maintained by it under Section 13(a)(iii), shall
                 belong to and shall be payable to Landlord. If th is Lease is not terminated as
                 provided in Section 18(a)(iii) below, Landlord shall disburse and apply such
                 property insurance proceeds as follows: first, to be applied against the cost to
                 Landlord of Landlord ' s restoration and rebuilding obligations; second, to be
                 paid to Tenant to the extent of the cost of Tenant's construction and restoration
                 obligations (but excluding furniture, furnishings, movable trade fixtures and
                 other repairs covered by the separate pol icy of property insurance maintained by
                 Tenant); subject, however, to the limitation set forth in Section 13(b)(iii); and
                 third, the balance of any insurance recovery shall belong to and be the exclusive
                 property of Landlord.

                           111     If the Demised Premises or any or all of the buildings of the
                 Shopping Center are damaged or destroyed by any casualty not covered by the
                 policy of insurance maintained by Landlord under Section 13(b)(iii), or if the
                 casualty is so covered, but (I) the insurance proceeds (including any applicable
                 deductible amount) are insufficient or unavailable to cover Landlord's
                 restoration obligations, or (2) Landlord's architect certifies that the extent of
                 such damage or destruction is fifty percent (50%) or more of the replacement
                 value of the the Shopping Center, as the case may be, immediately prior to the
                 occurrence of such damage or destruction, then Landlord shall have the option
                 to terminate this Lease by giving Tenant notice in writing any time within ninety
                 (90) days after the occurrence of such casualty. If (i) the Demised Premises are
                 damaged or destroyed during the last two (2) Lease Years of the Lease Term by
                 any casualty or (ii) Landlord's architect certifies that the extent of such damage
                 or destruction is thirty five percent (35%) or more of the replacement value of
                 the Demised Premises immediately prior to the occurrence of such damage or
                 destruction, or (iii) Landlord fails to commence restoration of the Premises or
                 the Shopping Center within one hundred eighty (180) days after Landlord
                 receives the insurance proceeds in an amount sufficient to restore the damage, or
                 fails to complete within three hundred sixty (360) days following the date the
                 Premises or the Shopping Center are rendered untenantable for their accustomed
                 use by fire or other casualty, Tenant shall have the option to termi nate the Lease
                 by giving Landlord notice in writing any time within thirty (30) days after the
                 occurrence of such casualty. In the event of any termination under this Section
                 18(a)(iii), this Lease shall terminate at the end of the calendar month in which
                 the notice of termination is given, and Landlord shall refund to Tenant any rent
                 or other charges previously paid by Tenant and pertaining to the period after the
                 date of the casualty. Land lord shall not terminate this Lease pursuant to Section
                 18 unless Landlord terminates the leases of all other tenants who are simi larly
                 affected and as to which Landlord has the right to so terminate.

                          (iv)     If the Demised Premises are damaged, the Guaranteed
                 Minimum Rent, additional rent and all other charges payable under this Lease
                 shall be abated in proportion to the degree in which Tenant's use of the Demised
                 Premises is impaired during the period of any damage, repair or restoration
                 provided for in this Section 18. Tenant shall continue to operate its business in
                 the Demised Premises during any such period, to the extent reasonably
                 practicable from the standpoint of reasonable business management. Except for
                 the abatement of the Guaranteed Minimum Rent and other charges provided for
                 above, Tenant shall not be entitled to any compensation or damage from
                 Land lord for loss of the use of the whole or any part of the Demised Premises,
                 or for inconvenience or annoyance occasioned by any damage, destruction,
                 repair or restoration.

           (b)     Eminent Domain. If any substantial part of the Demised Premises or more than
thirty percent (30%) of the total Shopping Center is taken under the power of eminent domain
(including any conveyance made in lieu thereof), and such taking makes the operation of
Tenant's business on the Demised Premises impractical, then Tenant shall have the right to
terminate th is Lease by giving Landlord written notice of such termination within thirty (30) days
after such taking; and if Tenant does not so elect to terminate this Lease, Landlord apply the
proceeds of such condemnation to repair and restore the Demised Premises to tenantable
condition, in which case the rental to be paid by Tenant hereunder shall be proportionately and
equitably reduced.




                                                                                    FOREVER 21, INC.
       Case 19-50897-MFW            Doc 1-1      Filed 11/22/19        Page 25 of 49



         All com pensation awarded for any taking (or the proceeds of private sale in lieu thereof)
whether for the whol e or a part of the Demi sed Premises, shall be the property of Landlord,
whether such award is compensation for dam ages to Landlord's or Tenant's interest in the
Demised Premises, and Tenant hereby assigns all of its interest in any such award to Landlord;
provided, however, Landlord shall have no interest in any award made to Tenant for relocation
expenses, such busi ness loss as Tenant shall specificall y and separately establish, for the taking of
Tenant 's leasehold improvements and trade fixtures , and other property within the Demised
Premises (which Tenant is authorized to remove at termination pursuant to Section 14), if a
separate award of such items is made to Tenant, but any such award to Tenant shall be subj ect to
the prior rights of the first mortgagee.

20.    Financial Information; Statement ofTenant; Amendment of Lease.

        (a)       During the Lease Term, in connection with any financing or sale of the Shopping
Center whereby the potential lender or purchaser has requested such information, Tenant shall,
within thi rty (3 0) days of written request by Landlord, deliver to Landlord any and all of the
following:

                          (i)     Such fina ncial information concerning Tenant and Tenant's
                  business operations (and the Guarantor of this Lease) as may be reasonably
                  requested by any mortgagee or prospective mortgagee or purchaser of the
                  Shopping Center.

                          (ii)    An executed and acknowledged instrument amending this Lease
                  in such respects as may be required by any holder or prospective holder of a
                  mortgage or deed of trust on the Demised Premises, provided that any such
                  amendment shall not affect the Lease Term or the rent or other charges to be
                  paid by Tenant under this Lease, increase any of Tenant's obligations or
                  decrease any of Tenant's rights under this Lease.

        (b)      Any financial information deli vered pursuant to Section 20(a)(i) and any
amendment deli vered pursuant to Section 20(a)(ii) may be relied upon by any mortgagee,
prospective mortgagee or prospective purchaser of the Shopping Center; provided, however, that
any such financial information and any such amendment shall be utilized only for bona fide
business reasons related to such mortgage, purchase and/or obtaining thereof, except where the
contrary is required by law.

21 .   Assignment, Subl etting and Hypothecation of Lease.

        (a)      As used in this Section 21, the fo llowing definitions shall appl y:

                          (i)     "Transfer" means any voluntary, unconditional and present (i)
                  ass ignment of Tenant's entire interest, rights and duties in this Lease and the
                  Demi sed Premises, including Tenant's right to use, occupy and possess the
                  Demised Premises, or (ii) subl ease of Tenant's right to use, occupy and possess
                  the Demised Premi ses, in whole or in part;

                           (ii)     "Encumbrance" means any conditional or contingent
                  assignment voluntari ly made by Tenant of some or all of Tenant's interest,
                  rights or duties in this Lease or the Demised Premises relating to any mortgage,
                  pledge, hypothecation, lien, or other security arrangement;

                          (i ii)   "Change of Control" means the transfer by sale, assignment,
                  death or incompetency, mortgage, trust, operation of law, or otherwise of any
                  shares, voting rights or ownership interests which will res ult in a change in the
                  identity of the person or persons exercising, or who may exercise, effective
                  control of Tenant, unless such change results from the trading of shares listed on
                  a recognized public stock exchange and such trading is not for the purpose of
                  acquiring effective contro l of Tenant. If Tenant is a private corporation whose
                  stock becomes publicly held, the transfers of such stock from private to public
                  ownership shall not be deemed a Change of Control;

                         (iv)    "Occupancy Transaction" means any Transfer, Encumbrance,
                  Change of Control , or other arrangement, other than a Permitted Assignment,
                  whereby the identity of the person or persons using, occupying or possessing the
                  Demised Premises changes or may change, whether such change be of an
                  immediate, deferred, conditi onal, exclusive, nonexclusive, permanent or
                  temporary nature;




                                                                                        FOREVER 21 , INC.
      Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 26 of 49



                         (v)      "Transferee" means the proposed assignee, sublessee,
                 mortgagee, pledgee or other recipient of Tenant's interest, rights or duties, in
                 this Lease or the Demised Premises in an Occupancy Transaction.

                         (vi)     "Permitted Assignment" means an assignment of this Lease to,
                 or merger with Tenant 's parent corporation in the event Tenant is a corporation
                 and a subsidiary of another corporation. Any other merger, or any dissolution,
                 consolidation or other reorganization of Tenant or the sale or other transfer
                 (except as the result of death) of more than fifty percent (50%) of the corporate
                 stock of Tenant or fifty percent (50%) of its voting stock shall constitute an
                 assignment of this Lease for all purposes of this Section 21 and is prohibited
                 without the written consent of Landlord.

          In no event shall Tenant be permitted to use a series of one or more Permitted
Assignments to "spin off' this Lease to independent third parties. As an example of the
foregoing, Tenant shall not assign this Lease to an affiliate corporation whose assets consist
solely of this Lease and the rights granted herein and thereafter immediately sell the stock of such
affiliate corporation to an independent third party. The result of what would otherwise be two (2)
independent Permitted Assignments would become a transfer of this Lease to an independent
third party. Any such transfer must meet all the requirements of this Section 21.

         (b)   (i)    Tenant shall not make or consent to any Encumbrance without the prior
written consent of Landlord, which Landlord may grant or withhold in its sole and absolute
discretion.

                          (ii)     Tenant shall not enter into, or consent to, an Occupancy
                 Transaction, other than an Encumbrance, without first procuring Landlord's
                 written consent, which Landlord shall not withhold unreasonably; provided,
                 however, that by way of example and without limitation, the parties agree it
                 shall be reasonable for Landlord to withhold its consent if any of the following
                 situations exist or may ex ist:

                        (A)    The Transferee's use of the Demised Premi ses following the
                Occupancy Transaction wou ld be different from the Permitted Use set forth in
                this Lease; or

                         (B)     In Landlord's reasonable business judgment, the Transferee
                lacks sufficient business reputation or experience to operate a successful business
                of the type and quality permitted under this Lease; or

                        (C)     the present net worth of the Transferee is less than Forty Million
                Dollars ($40,0000,000) ; or

                         (D)     intentionally omitted; or

                        (E)    The Occupancy Transaction would breach any covenant of
                Landlord respecting radius, location, use or exclusive in any other lease,
                financing agreement, or other agreement relating to the Shopping Center.

        (c)     Tenant shall not have the right or power to request or enter into an Occupancy
Transaction if Tenant shall be in default under any provision of thi s Lease beyond applicable
notice and cure periods.

        (d)      Should Tenant desire to enter into an Occupancy Transaction, Tenant shall
request in writing Landlord's consent to such transaction at least forty five (45) days before the
"Effective Date" of any such transaction, providing the following:

                          (i)     The full particulars of the proposed transaction, including its
                  nature, effective date, terms and conditions, and copies of the negotiated
                  assignment agreements or subleases;

                           (ii)    A description of the identity, net worth and previous business
                  experience of the Transferee, including, without limitation, copies of
                  Transferee's latest income, balance sheet and change of financial position
                  statements (with accompanying notes and disclosures of all material changes
                  thereto) in audited form , if available, and certified as accurate by the Transferee;




                                                                                         FOREVER 21 , INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19         Page 27 of 49



                                  (iii)    Any further information commerically reasonably relevant to
                         the transaction which Land lord shall have requested within fifteen (15) days
                         after receipt of Tenant's request for consent; and

                                (iv)    A statement that Tenant intends to consummate the transaction
                         ifLandlord consents thereto.

               Within thirty (30) days after receipt of Tenant's request for consent, Landlord may
       respond as follows:

                        (A)      Consent to the Occupancy Transaction; or

                        (B)      Reasonably refuse to consent to the Occupancy Transaction.



                (e)     Each Occupancy Transaction to which Landlord has consented shall be
        evidenced by an instrument made in such written form as is reasonably satisfactory to Landlord
        and executed by Tenant and Transferee. By such instrument, Transferee shall assume and
        promise to perform the terms, covenants and conditions of this Lease which are obligations of
        Tenant                         Unless              expressly            released            by
        Landlord, in writing, Tenant shall remain full y liable to perform its duties under this Lease
        following the Occupancy Transaction . Tenant shall, on demand of Landlord, reimburse Landlord
        for Landlord's reasonable costs, including attorney fees, incurred in obtaining advice and
        preparing documentation for each Occupancy Transaction, in the amount of Five Hundred and
        001100 Dollars ($500.00).

                 (f)    In the event Tenant assigns this Lease, or sublets all or substantially all of the
        Demised Premises, and the rent and other amounts payable by the assignee or sublessee exceed
        the rent and other amounts payable by Tenant under this Lease, then fifty percent (50%) of such
        excess shall be paid to Landlord monthly in arrears, on or before the first (1st) day of each
        calendar month, as additional rent.

                 (g)     Notwithstanding anything to the contrary contained in this Lease, Tenant shall
        have the right, without the consent of Landlord, to assign this Lease or sublet all of the Premises
        to a corporation or other entity which:

                                  (i)      Is Tenant's parent corporation; or

                                  (ii)     Is a wholly-owned subsidiary of Tenant; or

                                   (iii)   Is a corporation of which Tenant or Tenant's parent corporation
                          owns or the shareholders of Tenant or Tenant's parent corporation own more
                          than fifty percent (50%) of the outstanding capital stock; or

                                   (iv)     as a result of a consolidation, merger or other reorganization
                          with Tenant and/or Tenant's parent corporation, shall own all or substantially all
                          of the capital stock or assets ofTenant or Tenant's parent corporation; or

                                   (v)     acquires or is acquiring all or substantially all of the outstanding
                          capital stock of Tenant or all or substantially all of the assets of Tenant; or

                                  (vi)     acquires or is acquiring all or substantially all of the enclosed
                          mall stores of Tenant operating under the same trade name as is then in use at
                          the Premises; or

                                   (vii)    as a result of a change of the domicile of Tenant or the
                          reincorporation of Tenant in another jurisdiction shall own all or substantially
                          all of the assets of Tenant.

                 Any assignment or subletting pursuant to (i)-(vii) above, inclusive, may only be subject
to the following conditions: (a) Tenant shall remain full y liable for all of the Lease's terms, covenants and
conditions during the unexpired term of this Lease, and (b) any such assignment or subletting shall be
subject to all of the terms, covenants and conditions of this Lease. In addition, any assignment or
subletting pursuant to (iv), (v), (vi) or (vii) above will be subject to the condition that the assignee or
subtenant shall have a net worth equal to, or greater than Forty Million and 00/100 Dollars
($40,000,000.00). Notwithstanding anything contained in this Section 17.0l(e), Landlord acknowledges
that Tenant may not exist after an event set forth above as (iv) and (vi) and that in such case, Tenant shall
not remain fully liable for the terms, covenants and conditions of this Lease as an operation of law,




                                                                                                 FOREVER 21, INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 28 of 49



however, the surviving, new or remaining entity resulting from (iv) and (vi) above shall be liable for such
terms, covenants and conditions.

        22.    Promotion of the Shopping Center.

                 (a)      Landlord may, in Landlord's sole discretion, establish a Promotion/Marketing
        Fund ("Promotion Fund") and secure therewith professional advertising and sales promotional
        services and activities for the benefit of the Shopping Center. In connection with the Promotion
        Fund, Landlord agrees to secure, in Landlord's sole discretion, promotion and secretarial services
        and, using funds from the Promotion Fund, (i) to pay the salaries and expenses for all personnel
        and (ii) to pay for the rental, utilities, telephone and space used for securing the services of such
        Promotion Fund. Tenant agrees to pay Landlord an amount as specified in Section 1U)(i) as a
        Promotion Fund contribution. Any partial calendar year shall be prorated on a three hundred
        sixty five (365) day basis. Tenant agrees that at the end of every calendar year during the Lease
        Term both the per square foot Promotion Fund fee and minimum annual fee described in Section
        1G)(i) shall be increased over the fees payable in such calendar year in proportion to the increase
        in the cost of living (determined as provided below) between the beginning date of such calendar
        year and the ending date of such calendar year. Such increased fees shall be payable during the
        next calendar year and shall be the base amounts used to calculate the next increase in such fees.
        The base date applicable to calculating the increase at the end of the first calendar year shall be
        January 1 of the year in which the Rent Commencement Date occurs. The base date for each
        subsequent calendar year after the first calendar year shall be January 1 of such year.

                The cost of living on each such date shall be measured by the Consumer Price Index For
        All Urban Consumers specified for all items, U.S. City Average (1982 84 = 100) published on the
        date nearest to each such date by the Bureau of Labor Statistics of the United States Department
        of Labor; or, if such index is not then in use, by the index most nearly comparable thereto, as
        selected by Landlord.

                 (b)      Landlord may, in Landlord's sole discretion, establish a Media/Marketing Fund
        ("Media Fund") for the benefit of the Shopping Center or the Integrated Shopping Center. Tenant
        agrees to pay Landlord an amount as specified in Section 1G)(ii) as a Media Fund contribution.
        Any partial calendar year shall be prorated on a three hundred sixty five (365) day basis. Tenant
        agrees that at the end of every calendar year during the Lease Term both the per square foot
        Media Fund fee and minimum annual fee described in Section 1U)(ii) shall be increased over the
        fee payable in such calendar year in proportion to the greater of: (i) the increase in the cost of
        living {determined as provided in Section 22(a) above} between the beginning date of such
        calendar year and the ending date of such calendar year, or (ii) the increase in the "cost of media"
        (determined as provided below) between the beginning date of such calendar year and the ending
        date of such calendar year. Such increased fees shall be payable during the next calendar year and
        shall be the base amounts used to calculate the next increase in such fees. The base date
        applicable to calculating the increase at the end ofthe first calendar year shall be January 1 of the
        year in which the Rent Commencement Date occurs. The base date for each subsequent calendar
        year after the first calendar year shall be January 1 of such year.

                The increase in the "cost of media" shall be equal to the average increase in the cost of
        the following three (3) items: (i) a twenty one (21) inch advertisement in the largest daily
        newspaper located in Baldwin or Mobile County, Alabama, (ii) a thirty (30) second advertisement
        adjacent to or in the highest rated prime time show on the television station which has the largest
        combined prime time rating in the county in which the Shopping Center is located, all as
        determined by the rating service commonly accepted by advertising agencies in that city, and (iii)
        a sixty (60) second advertisement in morning drive time on the highest rated radio station in
        county where the Shopping Center is located ADI, according to the most recently available
        Arbitron study, ranked by total adults, ages twenty five (25) to fifty four (54).

                (c)      The payments required to be made pursuant to this Section 22 shall be paid by
        Tenant in monthly installments in advance on the first day of each month and shall be treated as
        additional rent.

                 (d)      Notwithstanding anything to the contrary contained in this Section 22 or
        elsewhere in this Lease, Tenant shall not be obligated to make any payments under this Section
        22, as the parties hereto agree that such payments are included in Guaranteed Minimum Rent.

        23.   Notices. All notices provided for in this Lease shall be in writing and shall be deemed to
be completed upon actual receipt as indicated on the signed return receipt when sent by prepaid registered
or certified mail, return receipt requested, or by a national, independent courier (such as "Federal
Express") addressed to the parties at the notice addresses set out in Section I (m) for Tenant and Section




                                                                                                 FOREVER 21, INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 29 of 49



1(I) for Landlord. Either party may, from time to time, by ten ( 10) days prior written notice given as
provided above, designate a different address to which notices to it shall be sent.

        24.     Holding Over. If Tenant remains in possession of the Demised Premises or any part
thereof after the expiration of the Lease Term with Landlord's acquiescence and without any written
agreement of the parties, Tenant shall be only a tenant at wi ll at a rent equal to one hundred fifty percent
(150%) of the Guaranteed Minimum Rent in effect immediately prior to the expiration of the Lease Term,
together with other charges set forth in this Lease, and there shall be no renewal of this Lease or exercise
of an option by operation of law.

         25.    Subordination. This Lease is subject and subordinate to any first mortgage or first deed of
trust now or hereafter placed on the property of which the Demised Premises is a part; provided, however,
that at the option of the first mortgagee this Lease or portions of this Lease can be made superior to the
first mortgage or deed of trust; and provided further that unless the entire Lease is made superior to such
first mortgage or deed of trust, the holder of the mortgage or the trustee of the deed of trust shall agree in
writing that the rights of Tenant under this Lease shall not be divested or in any way affected by a
foreclosure or other default proceeding under the mortgage, deed of trust or obligations secured thereby,
so long as Tenant is not in Default under the terms of this Lease; and Tenant agrees that this Lease shall
remain in full force and effect notwithstanding any such default proceeding under the mortgage, deed of
trust or obligations secured thereby. Tenant further agrees that it will attorn to the mortgagee, trustee or
beneficiary under such mortgage or deed of trust, to their successors or assigns and to any purchaser or its
assignee at a foreclosure sale. Tenant will, within thirty (30) days ofwritten request by Landlord, execute
and deliver to Landlord, or to any other person designated by Landlord, any commercially reasonable
instrument or instruments reasonably required to give effect to the provisions of this Section 25.

        26.    Transfer of Landlord's Interest. In the event of the sale, assignment or transfer by
Landlord of its interest in the Shopping Center or in this Lease (other than a collateral assignment to
secure a debt of Landlord) to a successor in interest who expressly assumes the obligations of Landlord
under this Lease, Landlord shall thereupon be released or discharged from all of its covenants and
obligations under this Lease, except such obligations as shall have accrued prior to any such sale,
assignment or transfer; and Tenant agrees to look solely to such successor in interest of Landlord for
performance of such obligations. Any securities given by Tenant to Landlord to secure the performance
of Tenant' s obligations under this Lease may be assigned by Landlord to such successor in interest of
Landlord; and, upon acknowledgement by such successor of receipt of such security and its express
assumption of the obligations to account to Tenant for such security in accordance with the terms of this
Lease, Landlord shall thereby be discharged of any further obligation relating thereto. Landlord 's
assignment of this Lease or of any or all of its rights herein shall in no manner affect Tenant' s obligations
hereunder. Tenant shall thereafter attorn and look to such assignee as Landlord, provided Tenant has first
received written notice of such assignment of Landlord's interest.

        27.    Warranty. Landlord warrants that it has full right and authority to lease the Demised
Premises upon the terms and conditions set forth in this Lease; and that Tenant shall peacefully and
quietly hold and enjoy the Demised Premises for the full Lease Term so long as it is not in default in the
performance of any of its covenants beyond applicab le notice and cure periods.

        28.     Commencement Agreement. Within twenty (20) days of the Rent Commencement Date
and after written request from Landlord, Tenant shall execute and return to Landlord a commencement
agreement in the form attached hereto as Exhibit C, specifying the Term Commencement Date and Term
Expiration Date of the Lease Term and any other provisions hereof (exclusive of provisions dealing with
monetary terms) as Landlord may reasonable require to incorporate herein.

         29.     Estoppel Certificate. Within twenty (20) days after request therefor by Landlord or any
proposed mortgagee or trustee under a mortgage or deed of trust covering the Demised Premises or any
proposed lender whose loan will be secured by a pledge of any stock, membership, partnership or other
interests in Landlord, or if, upon any sale, assignment or other transfer of the Demised Premises by
Landlord, an estoppel certificate shall be required from Tenant, Tenant shall deliver in recordable form an
estoppel certificate in the form attached hereto as Exhibit E or in such other form as may be reasonably
required by any proposed mortgagee, trustee, lender or other transferee, certifying to Landlord and to said
mortgagee, trustee, lender and/or other transferee those facts contained therein that are then true with
respect to this Lease and specifying with particularity any of such facts which are not then true with
respect to this Lease.

         30.    Mechanics' Liens. Tenant covenants and agrees to do all things necessary to prevent the
filing of any mechanics' or other liens against Tenant's interest in this Lease or in the Demised Premises
by reason of work, labor, services or materials supplied or claimed to have been supplied to Tenant, or
anyone holding the Demised Premises, or any part thereof, through or under Tenant. If any such lien
shall at any time be filed against Tenant's interest in the Demised Premises, Tenant shall either cause the
same to be discharged of record within twenty (20) days after the date of filing of the same, or, ifTenant,




                                                                                               FOREVER 21, INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 30 of 49



in Tenant's sole discretion and in good faith , determines that such lien should be contested, shall furnish
such security as may be necessary or required to prevent any foreclosure proceedings against Tenant's
interest in the Demised Premises during the pendency of such contest. If Tenant shall fail to discharge
such lien within such period or fails to furnish such security, then, in addition to any other right or remedy
of Landlord resulting from Tenant's default, Landlord may, but shall not be obligated to, discharge the
lien either by paying the amount claimed to be due or by procuring the discharge of such lien by giving
security or in such other manner as may be prescribed by law and Tenant shall, within twenty (20) days
after written demand by Landlord, reimburse Landlord for all of its reasonable costs and expenses arising
in connection with such liens (including reasonable attorneys ' fees). Nothing contained in this Section 30
shall imply any consent or agreement on the part of Landlord to subject Landlord's estate to liability
under any mechanics' or other lien law.

         31 .   Force Majeure. In the event Landlord or Tenant shall be delayed, hindered or prevented
from the performance of any act required hereunder, by reason of governmental restrictions, scarcity of
labor or materials, strikes, fire, or any other reasons beyond its control, the performance of such act shall
be excused for the period of delay, and the period for the performance of any such act shall be extended
for the period necessary to complete performance after the end of the period of such delay.
Notwithstanding the preceding sentence, the provisions of this Section 31 shall not be applicable to
Tenant's obligations to pay rent or any other sums, monies, costs, charges or expenses required to be paid
by Tenant subsequent to the Rent Commencement Date. As a condition to either party's right to avail
itself of force majeure, such party must give th e other written notice of such claimed force majeure not
later than three (3) business days following the occurrence of such force majeure.

        32.    Limitation of Liability. Notwithstanding anything contained in this Lease to the contrary,
Tenant agrees that it shall look solely to the estate, interest and property of the Landlord in the Shopping
Center for the collection of any judgment (or other judicial process) requiring the payment of money by
Landlord for any default or breach by Landlord of any of its obligations under this Lease, subject,
however, to the prior rights of any ground or underlying landlord or the holder of any mortgage covering
the Shopping Center or of Landlord's interest therein. No other assets of Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of Tenant's claim.

        33.     Real Estate Brokers. Tenant represents that Tenant has not dealt with any real estate
broker, salesperson or finder in connection with this Lease. Tenant agrees to indemnify and hold harmless
Landlord from and against any and all liabilities and claims for commissions and fees arising out of a
breach of the foregoing representation.

         34.    Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a lesser amount
than any installment or payment of rent or other charges due under this Lease shall be deemed to be other
than on account of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of rent or other charges shall be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord's right to recover the
balance of such installment or payment of rent or other charge or pursue any other remedies available to
Landlord. No receipt of money by Landlord from Tenant after the termination of this Lease or Tenant' s
right of possession ofthe Demised Premises shall reinstate, continue or extend the Lease Term.

         35.    Nature and Extent of Agreement. This Lease sets forth the sole and entire agreement
between the parties hereto and their respective representati ves and agents. No present or past dealings or
custom between the parties shall be permitted to contradict or modify the terms hereof. There are no oral
or written agreements or representations between the parties affecting this Lease, and this Lease
supersedes, cancels and negates any and all previous negotiations, arrangements, representations,
brochures, displays, projections, materials, discussions, estimates, agreements and understandings, if any,
made by or between Landlord and Tenant with respect to the subject matter hereof, and none of the
foregoing shall be used to interpret, constme, supplement or contradict this Lease. Without limiting the
foregoing, neither Landlord nor any agent or representative of Landlord, including any leasing agent
acting on behalf of Landlord, has made, and Tenant has not reli ed on, any representations or assurances as
to Tenant's proj ected or likely sales volume, customer traffic or profitability. Tenant also acknowledges
that, to the extent any brochures, displays, projections, materials, discussions, or estimates relate or have
related to Tenant' s projected or like sales volume, customer traffic or profitability, Tenant understands
and agrees that any and all such brochures, displays, projections, materials, discussions, or estimates are
based solely on Landlord's experiences at other properties and/or upon standardized marketing studies,
and that such brochures, displays, projections, materials, discussions, or estimates shall not be construed,
or relied upon by Tenant, as a promise, warranty or guarantee that Tenant will realize the same, similar or
any other results. Except for the express representations, covenants and warranties specifically contained
in this Lease, if any, there are no representations, covenants or warranties between the parties and all
reliance by Tenant shall be based solely upon the express representations, covenants and warranties
specifically contained in this Lease, if any, and, therefore, Tenant hereby waives to the full extent not
prohibited by law any and all claims against, or liability of, Landlord and Landlord's employees, agents,
and contractors based upon reliance upon any and all representations, covenants or warranties not




                                                                                                FOREVER 21, INC.
               Case 19-50897-MFW              Doc 1-1      Filed 11/22/19       Page 31 of 49



specifically contained herein.       Unless otherwise expressly set forth in writing herein, Tenant
acknowledges that there are no agreements, promises, representations, warranties or covenants by
Landlord or its agents or employees as to the following types of matters, including, without limitation: (i)
exclusive rights to sell goods and/or services; (ii) limitations on or restrictions against competing
businesses in the Shopping Center; (iii) the future opening of other stores or businesses not currently in
the Shopping Center; (iv) expected per square foot or total sales from the Demised Premises; (v) type or
quality of existing or prospective tenants located or to be located in the Shopping Center; (vi)
intentionally omitted; (vii) intentionally omitted ; (viii) intentionally omitted; or (ix) intentionally omitted.
Although the printed provisions of this Lease were drawn by Landlord, the parties hereto agree that this
circumstance alone shall not create any presumption, canon of construction or implication favoring the
position of either Landlord or Tenant. The parties agree that any deletion of language from this Lease
prior to its mutual execution by Landlord and Tenant shall not be construed to have any particular
meaning or to raise any presumption, canon of construction or implication, including any implication that
the parties intended thereby to state the converse, obverse or opposite of the deleted language. The laws
of the State in which the Shopping Center is located shall govern the validity, interpretation, performance
and enforcement of this Lease.

         36.    Binding Effect. This Lease shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.

         37.   Venue. Tenant agrees that any action brought in connection with this Lease shall be
maintained in any court of competent jurisdiction in the County and State in which the Shopping Center is
located.

        38.    Jury Trial. The parties hereby waive trial by JUry tn any action, proceeding or
counterclaim brought by either party and related to this Lease.

         39.   Right of Redemption. To the extent legally permissible, Tenant hereby waives, for itself
and all persons claiming by, through or under Tenant, any right of redemption or for the restoration of the
operation of this Lease under any present or future law in the event Landlord shall obtain possession of
the Demised Premises .

         40.   Execution of Documents. In the event Tenant shall request a subordination of any rights
of Landlord, or of the rights of any mortgagee or ground lessor, in addition to having the independent
discretion to approve or reject any such request, Landlord shall have the further right to condition
approval upon Tenant's paying a fee, in advance, in the minimum amount of Five Hundred and No/ 100
Dollars ($500.00) to reimburse Landlord for Landlord's administrative expense in handling such request
and obtaining legal review of all documents submitted.

        41.     Interpretation. The printed provisions of this Lease and any additions written or typed
hereon and all attachments hereto shall be given equal weight. The printed provisions of this Lease shall
be read and construed as if deletions therefrom were never included therein. The neuter, feminine or
masculine pronoun when used herein shall each include each of the other genders and the use of the
singular shall include the plural. Tenant represents that Tenant has read and understands this Lease, and
has had the opportunity to seek independent legal advice with respect to the advisability of entering into
this Lease. Any ambiguity in this Lease shall not be construed against the drafter, but rather the terms
hereof shall be given a reasonable interpretation as if each party had in fact drafted the Lease.

        42.     Time of Essence. Time is of the essence in the performance of all covenants and
conditions in this Lease for which time is a factor.

        43.     Independent Covenants. Each term and provision of this Lease to be performed by
Landlord or Tenant shall be construed to be both an independent covenant and condition, and Landlord's
or Tenant's failure to perform any term or provision on its part to be performed under this Lease shall not
allow the other party to withhold or delay performance of the terms and provisions to be performed by
such party under this Lease.

        44.     Submission of Lease. Submission of this Lease by Landlord to Tenant for examination
does not constitute an offer made, or an option granted, to Tenant to enter into this Lease. In consideration
of Landlord's administrative expenses in considering this Lease, Tenant's execution and delivery of this
Lease to Landlord shall constitute an offer by Tenant to lease the Demised Premises according to the
terms of this Lease which offer shall be irrevocable for a period of thirty (30) days from and after receipt
by Landlord ofthis Lease executed by Tenant or until Landlord shall deliver written notice of rejection of
Tenant's offer, whichever shall first occur.

                                           [signature pages follow]




                                                                                              FOREVER 21, INC.
            Case 19-50897-MFW          Doc 1-1      Filed 11/22/19        Page 32 of 49



        IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of the day
and year first above written.

                                                 LANDLORD:



                                                 ALLIED DEVELOPMENT OF ALABAMA, LLC,
                                                 an Alabama limited liability company


                                                  By:
                                                       ---------------------------
                                                               David Mott
                                                  Name:
                                                         -----------------------
                                                                Manager
                                                  Its: ______________________ __



                                                 TENANT:



                                                 Forever 21 , Inc
                                                 a California Corporation

                                                 By:          ,.......,
                                                                            --- ----
                                                                 Won Chang
                                                 Its:       Chief Executive Officer




                                                                                    FOREVER 21, INC.
             Case 19-50897-MFW            Doc 1-1      Filed 11/22/19      Page 33 of 49



                                          RIDER TO LEASE
                                         BY AND BETWEEN

                                    Allied Development of Alabama


                                                 AND

                                            Forever 21 , Inc.

1.     Construction Allowance. Landlord agrees to reimburse to Tenant, as consideration for certain
permanent alterations and improvements which Tenant wi ll make to the Demised Premises pursuant to
Tenant's approved plans and specifications such as Tenant's fixtures , furnishings and equipment
including, without limitation, kitchen equipment, countertops and other "hard costs", together with "soft
costs" such as architectural fees, necessary for Tenant to open the Demised Premises for business to the
public (hereunder referred to as "Tenant's Work"), an amount up to Two Million One Hundred Thirty
Six Thousand Six Hundred Dollars ($2,136,600.00) but not greater than One Hundred Dollars ($100.00)
per square foot of the Demised Premises (such amount hereinafter referred to as "Construction
Allowance"). The Construction Allowance shall be paid to Tenant, Fifty percent (50%) at delivery of
Demised Premises to Tenant by Landlord along with written confirmation that the existing Tenant Store
located in Mobile, AL has or will close by 10/31 / 18 . The balance upon Tenant's opening for business
with the public, fully stocked and staffed from the Demised Premises and after Tenant provides to
Landlord the following:

                (a)     a summary of all costs certified by an authorized officer of Tenant and the
                        Tenant's general contractor;

                (b)     a copy of Tenant's certificate of occupancy (or temporary certificate of
                        occupancy) for the Demi sed Premises;

                (c)     original lien waivers and releases (in such form as has been approved by
                        Landlord), properly executed by Tenant's general contractor and all
                        subcontractors and suppli ers performing work or supplying goods in the amount
                        of Five Thousand and No/ 100 Dollars ($5000.00) or more indicating that all
                        amounts due to the general contractor, subcontractors and suppliers for such
                        work have been paid in full;

                (d)     if requested by Landlord, copies of all invoices, work orders or other evidence of
                        amounts claimed to be spent in completion of such portion of Tenant's Work;
                        and

                (e)     any additional documentation reasonably requested by Landlord.

The following are conditions precedent to Tenant's fu ll reimbursement of the Construction Allowance:
(a) intentionally omitted, (b) the Demised Premises is open for business, (c) Tenant's Work has been fully
completed, and (d) Tenant has submitted to Land lord's managing agent its request for payment
accompanied by items (i) through (v) above.

Notwithstanding anything to the contrary contained herein, Landlord hereby reserves the right to have
Landlord 's or its managing agent 's architect confirm Tenant's statement as to the amount of work
completed within the Demised Premises prior to making any payment to Tenant. Landlord shall not be
li able for any amounts incurred by Tenant in excess of the Construction Allowance. The Construction
Allowance, or any portion thereof, may be used by Landlord to offset any past due amounts to be paid by
Tenant to Landlord for which Tenant is in default under this Lease beyond applicable notice and cure
periods.

In the absence of any provision of this Lease or separate written agreement between Landlord and Tenant
to the contrary, Tenant acknowledges that the Construction Allowance shall not be treated by Landlord as
being used for the construction or improvement of "Qualified Long-term Real Property" as defined in
Internal Revenue Code Section 110. Landlord makes no representation to Tenant as to the applicability
of such Section 110 to the Construction Allowance, nor shall Landlord have any responsibility for
Tenant's method of reporting the Construction Allowance or compliance with provisions of Section 110
of any other relevant law governing tax treatment of such funds.

Notwithstanding any language herein to the contrary, in the event of a default by Tenant which results in
the termination of the Lease, in addition to those remedies set forth in Section 16(b), Tenant shall
reimburse to Landlord that amount equal to the then unamorti zed portion of the Construction Allowance
to be amortized over ten (10) years on a strai ght line basis.




                                                                                           FOREVER 21 , INC.
Case 19-50897-MFW   Doc 1-1   Filed 11/22/19   Page 34 of 49



          EXHIBIT A - SITE PLAN (ATTACHED)




                                                         FOREVER 21, INC.
Case 19-50897-MFW                       Doc 1-1            Filed 11/22/19                 Page 35 of 49



ite Plan




                                                                                         VII   ,.,




    EAS              :UORE            NTRE
    NOTE: This Is a ,;t.e plan and is not a repmenta on _. 10     size, loc:a • r:6 opening         of any lillnan C7
    occupancy cl the         ng. Th she              jed 10 dlang and 1011:\e           of al govemmen agende$
    havll1g juri cllon. Exact dimensionS        s1cre locatxJts            only 10 the o      prollklfld for executed




                                                                                                                FOREVER 21, INC.
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 36 of 49




                                                                                    TENANT'S INITIALS


                                                                                LANDLORD'S INITIALS

NOTE: This is a site plan and is not a representation as to the size, location, or opening date of any tenant
or occupancy of the building. This plan is subject to change and to the approval of all governmental
agencies having jurisdiction. Exact dimensions and store locations are binding only to the extent
provided for in the executed Lease.




                                                                                                FOREVER 21, INC.
Case 19-50897-MFW   Doc 1-1   Filed 11/22/19   Page 37 of 49



        EXHIBIT B - LEASING PLAN (ATTACHED)




                                                           FOREVER 21, INC.
 Case 19-50897-MFW                   Doc 1-1         Filed 11/22/19           Page 38 of 49




La e Plao




   (\            D
                  v
                  .n
             RNB                      RE
    NOTE: Thlalt a    • plan nd not a ...           u to lh al%e, location 01' opening d I of y t n1nt
    OToeeupancy oftn. build ng. Thl1l M pi   uliljact tD change and to t     pprov ohll governmental
        cl" ha ng j\111adlctlon. Exact d m on& &nd 1tore loeatlona are binding only t o the extant provided
    for 1n        IN5   .




                                                                                                  FOREVER 21 INC.
                                                                                                              I
              Case 19-50897-MFW             Doc 1-1      Filed 11/22/19       Page 39 of 49




                                                                                    TENANT'S INITIALS


                                                                                LANDLORD'S INITIALS

NOTE: This is a site plan and is not a representation as to the size, location, or opening date of any tenant
or occupancy of the building. This plan is subject to change and to the approval of all governmental
agencies having jurisdiction. Exact dimensions and store locations are binding only to the extent
provided for in the executed Lease.




                                                                                            FOREVER 21, INC.
r
                    Case 19-50897-MFW          Doc 1-1      Filed 11/22/19      Page 40 of 49



                              EXHIBIT C - COMMENCEMENT AGREEMENT

            WHEREAS, Allied Development of Alabama, LLC, an Alabama limited liability company, and
    with offices in Commack NY & Spanish Fort, AL, (hereinafter collectively called "Landlord"), and
    Forever 21 Inc, a California Corporation (hereinafter called "Tenant"), have entered into that certain
    "Lease" dated       , 20 18 for a Demised Premises known as Space number 818 in Landlord's Eastern
    Shore Centre, located on property situated in the County of Baldwin, State of Alabama, and more
    particularly described on Exhibit A attached hereto and made a part hereof by reference; and

            WHEREAS, Landlord and Tenant now desire hereby to confirm the Term Commencement Date
    and the Termination Date of the Lease Term and other matters as set forth herein;

            NOW, THEREFORE, in consideration of the mutual covenants contained herein and of the
    benefits to be derived herefrom, the parties hereby agree as fo llows:

            l.        Possession of the Demised Premises was tendered to Tenant on:

           2.         Tenant opened for business in the Demised Premises on

           3.         The Rent Commencement Date is:

           4.         The Term Commencement Date is:

            5.        The Term Expiration Date shall be:

           THIS Agreement supplements and, if applicable, supersedes any dates set forth in the Lease.

            EXECUTED this __ day of _ _ _ __



     Allied Development of Alabama, LLC,                   Forever 21 Inc,
     an Alabama limited liability company                  a California corporation



     By:                                                   By:
             -------------------------------
                 Name:                                             Name:
                 Title:                                            Title:




     "LANDLORD"                                            "TENANT"




                                                                                        FOREVER 21 , INC.
Case 19-50897-MFW   Doc 1-1   Filed 11/22/19   Page 41 of 49



       EXHIBIT D -INTENTIONALLY DELETED




                                                               FOREVER 21, INC.
              Case 19-50897-MFW            Doc 1-1     Filed 11/22/19       Page 42 of 49



                                EXHIBIT E - ESTOPPEL CERTIFICATE



Date:


To :


RE:     Address:
        Your Application


Gentlemen:

        It is our understanding that you have committed to place a mortgage upon the subject premises
and as a condition precedent thereof have required this certification by the undersigned.

        The undersigned, as Tenant, under that certain Lease dated                      , _ _ , made with
Allied Development of Alabam, LLC, an Alabama limited liability company, as Landlord, hereby ratifies
said Lease and certifies that the undersigned has entered into occupancy of the premises described in said
Lease on                  , _ _ , and the undersigned is presently open and conducting business with the
public in the premises, and the minimum rental in the annual amount of _ _ _ _ __ __ __
($            was payable from the date of occupancy; that said Lease is in full force and effect and has
not been assigned, modified, supplemented or amended in any way {except by agreement(s) dated
______ , _ _ }, and that neither party thereto is in default thereunder; and, that the same
represents the entire agreement between the parties as to this leasing; that the term of said Lease expires
on                 , _ _ ; that, to Tenant's actual knowledge, all conditions under said Lease to be
performed by Landlord have been satisfied, including, without limitation, all co tenancy requirements
thereunder, and, to Tenant' s actual knowledge, all required contributions by Landlord to Tenant on
account of Tenant' s improvements have been received, and, to Tenant' s actual knowledge, on this date
there are no existing defenses or offsets which the undersigned has against the enforcement of said Lease
by Landlord; that no rental has been paid in advance and no security (or in the amount of$              has
been deposited with Landlord; and that rental for                 , _ _ ,has been paid.

Yours very truly,




                                                                                          FOREVER 21, INC.
               Case 19-50897-MFW           Doc 1-1      Filed 11/22/19      Page 43 of 49



                            EXHIBIT F- TENANT SIGN CRITERIA

                          Eastern Shore Centre, Baldwin County, Alabama

 Section 1.                                      Purpose

The purpose of the Store Sign Criteria is to promote consistent, high quality signage, whi le allowing the
Tenant freedom to create unique, unusual graphics, which are consistent with the overall store design.
The design of all signage and graphics is subject to prior written approval by Landlord. Conformance is
strictly enforced, and non-conforming, uninteresting, or inappropriate signage will be rejected. ote that
it is the Tenant's responsibility to obtain approval by the City of Spanish Fort, Alabama and to insure
compliance with local codes and ordinances.

 Section 2.                             Location and Size of Signs

The signage package consists of the following elements:

         (a)                              Main Storefront Sign:

Tenant is permitted one (I) sign per building front elevation. Comer locations will be considered
individually. The sign is limited to the trading name of the Tenant or descriptive phrase or word such as
"Law Office" or "Dry Cleaners." No advertising copy, slogans or tag lines are permitted (i.e., "Shoes for
the Whole Family"). Tenant may also incorporate with Landlord's approval, logos or names on both glass
areas and awnings. These logos or names will not be considered as part of the signage noted above.
Logos, marks or names shall conform to requirements noted in Items B & F below.

Exception: Tenants choosing to place a graphics logo only on the sign band may do so if the logo does
not exceed 68" high or 102" wide. If this option is exercised, the Tenant may place one sign at, on or near
an entrance canopy if the canopy is constructed of permanent materials and the sign described does not
exceed 30" high and 120" long and meets all of the other general requirements.

         (b)                              Other Storefront Signs:
                                                 Address :

All tenants shall provide the address number of the store above or on the entrance doors or on another
approved location. The address number shall be provided by Landlord to identify the premises. Such
number design and location is at the Tenants discretion, but must be installed in accordance with postal
regulations. The Landlord encourages innovation of design and sophistication of materials (i.e. polished
brass, etc.).

                                            Canopy Graphics:

Additionally, graphics such as logos, crests, letters, etc. may be placed on the entrance canopy or window
canopies.

                                           Menu Board Signs:

llluminated menu board signs displaying the daily menu for restaurants and food establishments with
prices must be installed on the storefront or installed permanently as a free standing sign in the common
area ifwithin five (5) feet of the entrance.

                                               Blade Sign:

Each Tenant is required to provide a minimum of one per elevation with maximum of two per Tenant.
Blade signage is to provide simple straightforward Tenant identification to pedestrians. The sign must
have the Tenant's name and may include a logo or appropriate symbol emphasizing the Tenant's function
or business. No blade sign may be internall y illuminated but illumination from appropriate adjacent
luminaries will be considered and encouraged.

        1.      Must extend perpendicular to storefront plane but no more than 4'-0" from the surface to
                which it is mounted nor more than 6'-0" total in front of the Tenant lease line.

        2.      May not extend below 7'-0" above finished floor at the lowest point.

        3.      Face area may not exceed 16 SF not including area ofbracket.

        4.      More than one blade sign is permissible but the total face area may not exceed 24 SF for
                2 signs.




                                                                                           FOREVER 21 , INC.
               Case 19-50897-MFW              Doc 1-1    Filed 11/22/19      Page 44 of 49



        5.      The shape should be characteristic of the merchandise sold. May not be a simple
                rectangle or square, unless the shape is part of a generally recognized logo or design for
                the store in other locations.

        6.      The blade must be attached to either a bracket of the Landlord's design as specified or a
                bracket designed by the tenant with land lord's approval. The bracket, mounting and
                installation are by tenant with Landlord's approval.

        7.      The thickness of the blade sign shall be a minimum of 1-1 /2" around the entire perimeter
                in the case of a metal sign this can be in the form of an appropriately proportional frame.

        8.      The blade sign may be fabricated from metal (no bare metal), wood or exterior grade
                foam with a weather-resistant coating(s).

        9.      Molded, vacuum formed fiberglass or plastic blade signs are not permitted.


Each Tenant may provide at his option one (I) sign with a maximum overall area of 15" x 20" indicating
the hours of operation. This sign shall be located within 5'-0" horizontally of the Tenant entrance. Letters
on glass shall consist of a maximum size of I" white or go ld reverse adhesive die-cut vinyl letters -
Helvetica Medium or similar. Size of letters and type style may vary or be executed in a different manner
if unusual and distinctive with the approval of the Landlord. Open/closed signage may not be neon or
include credit card information or advertising. Advertising decals may not be applied to the storefront.

                                       Service Entrance Door Sign:

Tenant shall provide Tenant trade name and address identification signage at rear service entrance. Copy
shall be 3" high, pre-spaced, die-cut vinyl letters, self-adhesive matte white, 3.5 mil thickness equal to
Scotchcal installed on Tenant rear door.

                                               Other Graphics:

Each Tenant may subm it proposals for additional signage but approval of such wi ll be granted only when
appropriate for the storefront design requirements and if the proposal not only adheres to the requirements
but also enhances, in the opinion of the Landlord or the project architect, the design intent. The proposed
graphics may be:

        I)      Signage on glass, 1.e. "Established 1873" or "Cheese mongers since 1931", etc. Such
                signage may be:

                •   alphanumeric or graphic symbols no more than 6" high w ith serif or ornate type face,
                    or
                •   larger recognized graphics logos, all permanently painted or si lk screened on interior
                    side of glass (gold leaf, metallic color, etc.)

        2)      Graphics constructed of neon, non-flashing, mounted near the storefront glass area in a
                manner that enhances the design intent.

        3)      Edge-lit sandblasted glass.

 Section 3.                                   Sign Specifications

All Tenant main storefront signs shall be illuminated. No illuminated box signs of any type wi ll be
allowed.

         (a)                                   Types Suggested

        1)      Individual dimensional metal back-lit (halo effect) reverse channel letters or lighted by
                decorative external light fixtures.

        2)      Internally Illuminated channel letters with opaque metal sides and translucent plastic
                faces. Transformer may be placed behind the sign fascia with provision made for proper
                cooling and access.

        3)      Exposed neon tubes in open channels forming letters or logos; however, neon is to be
                used in a decorative as well as informative fashion and shall be allowed only at the
                discretion of the Landlord on an individual basis.




                                                                                          FOREVER 21, INC.
                Case 19-50897-MFW            Doc 1-1     Filed 11/22/19       Page 45 of 49



         (b)                        Size allowed for main storefront sign:

        1)        Maximum height of single line of copy is 36 inches for the internally illuminated sign

                  Exception: A letter of unusual shape or ampersand may extend beyond the maximum
                  height requirements if approved by Landlord.

        2)        Maximum total height of sign for two or more lines of copy: 54"

        3)        Maximum length of sign: 75% of length of leased storefront or thirty-six feet, whichever
                  is less.

        4)        Maximum Area of Sign: 1-1 /2 square feet/linear foot of leased storefront, the area shall
                  be calculated as a box enclosing all letters, numbers and symbols of sign design,
                  including all spaces separating letters, numbers and symbols.

 Section 4.                              Sign Criteria Requirements

All Tenants are required to purchase their own signs and pay all cost for installation and any electrical
service connections to the Tenant's electrical service as required.

The Landlord reserves the right to review and approve or disapprove all proposed plans, installation and
graphic treatment governed by these Criteria per the Landlord's interpretation, and to require revisions of
any sign design or installation which the Landlord judges not in compli ance.

Tenant shall be responsible for removal of Tenant's signs upon termination of the Lease including the
cost of removal. Fascia and other building elements shall be returned to the original condition and all
penetrations appurtenant to the Tenant's sign installation shall be repaired by the Tenant to the satisfaction
of the Landlord.

Tenant shall not erect, install, paint or fix any signs, posters, cards, banners or other advertising medium
to, upon or above the exterior of the premises of the building, nor on the interior or exterior of the
premises of the building, nor on the interior or exterior of the glass surface of the windows and doors,
except as stated herein. Tenant shall bear all costs for correction of sign installation and damage to the
building by signs that do not conform to this Sign Criteria. The Landlord reserves the right to have all
non-conforming signs removed regardless of state of erection.

The Landlord reserves the right to make periodic changes to these Criteria which in the sole discretion of
the Landlord will benefit of the Center.

Sign fabrication and installation shall comply with local sign ordinances and any applicable building
codes and the ational Electrical Code. All internal and external wiring, lighting, and other electrical
devices shall bear the UL® symbol. It is the Tenant's responsibility to verify that the sign installation is
in accordance with these requirements.

Tenant is responsible for maintaining the sign in a good state of repair including prompt replacement of
burned out lighting or damaged pieces. Tenant has 24 hours to make repairs after notification in writing
by Landlord.

All signs shall be mounted according to Landlord approved drawings. All fasteners shall be of non-
corrosive material and concealed.       Fabrication and installation shall be by Landlord approved sign
contractors only or Tenant's national sign contractor.

Sign company names or stamps shall be concealed if permitted by Code.

No animated components, flashing lights, formed plastic, injection molded box type or solid panel signs
are permitted.

 Section 5.                                       Submittals

Each Tenant shall supply three (3) copies of scaled drawings to the Land lord for review and approval.
The drawings must show the sign in relation to the entire fa<;ade of the store and include details of the
color, size and construction of the sign

The Tenant' s sign drawings and submittal must include the following:

        •      Elevation view of storefront showing sign (drawn to accurate scale) with dimensions of
               height of letters and length of sign.
        •      Color sample of sign.




                                                                                              FOREVER 21, INC.
                Case 19-50897-MFW            Doc 1-1      Filed 11/22/19      Page 46 of 49



        •     Color sample of sign letters (unless they are to be white).
        •     Cross section view through sign letter and sign panel showing location of sign relative to the
              storefront line and showing the dimensioned projection of the face of the letter from the face
              of the sign panel.
        •     The drawings shal l also show other elements such as soffits, canopies and the relationship of
              the sign to the other elements of the storefront, especially the vertical fascia.

Landlord must approve sign drawings in writing prior to the fabrication or installation of any signage. All
permits for signage and installation of signage shall be at Tenant' s sole cost and expense. Sign
installation must be coordinated with the project Tenant Coordinator or Manager prior to the start of any
work. Landlord shall not be responsible for the cost of signs fabricated or installed that do not conform to
the sign criteria or do not receive written approval from the Landlord.

 Section 6.                           Miscellaneous Sign Requirements

All storefront signage must be illuminated. All signs must be connected to Tenant's electric service. All
electrical penetrations through the storefront fascia for sign installation shall include PK housings . All
electrical signage is to bear the UL® label and must comply with all governing codes. All conduit,
raceways, crossovers, wiring, ballast boxes, transformers, and other equipment necessary for sign
connection shall be concealed.

Tenant will not be allowed to open without Landlord-approved permanent signage installed. Vinyl
banners are not allowed at any time. Please allow adequate time to design, fabricate and install signage,
prior to opening of store.

Sign design is encouraged to be different from adjacent and nearby stores, i.e., type, color, size, format.

Any sign, notice, or graphic, located within the interior of the Demised Premises and easily legible from
the common area of the Shopping Center, requires the prior written approval of Landlord.

Light leaks in sign letters wi ll not be allowed and must be repaired promptly by Tenant.

The following types of signs and sign components are strictly prohibited:

        •     Box or cabinet-type construction in which the background as well as the letters are
              illuminated.
        •     Non-illuminated main signage.
        •     Signs employing audible equipment, or moving or flashing lights.
        •     Signs employing exposed raceways, ballast boxes, or transformers.
        •     Sign manufacturers ' names, stamps, or decals.
        •     Signs employing luminous vacuum formed -type plastic letters.
        •     Signs employing a raw edge or uncapped plastic letters with no returns and exposed fasteners.
        •     Paper or cardboard signs, sticks, or decals hung around, on, or behind storefront.
        •     Roof top signs
        •     Banners or flags without prior written approval

All letters are to be of full-welded construction. Channeled letters, bolts, fastenings, and clips shall be of
enameling iron with porcelain enamel finish; stainless steel , polished brass or copper, or carbon baring
steel with painted finish. No black iron material will be allowed.

Sign contractor shall repair any damage caused by its work.




                                                                                                  FOREVER 21, INC.
Case 19-50897-MFW   Doc 1-1   Filed 11/22/19   Page 47 of 49



       EXHIBIT G- INTENTIONALLY OMITTED




                                                               FOREVER 21, INC.
              Case 19-50897-MFW             Doc 1-1     Filed 11/22/19       Page 48 of 49



                                  EXHIBIT H - "VANILLA BOX"

                                           Eastern Shore Centre


Landlord to Provide
Premises to be delivered in "AS-IS" condition, with the exception of (i) Landlord demoing any existing
improvements in the Premises and demising the spaces into a single unit and ensuring that all utilities
required by Tenant are brought into the Premises in locations specified by Tenant; (ii) subject to any
latent defects discovered by Tenant within one year after Landlord's delivery of the Premises to Tenant,
(iii) Landlord's responsibility for any pre-existing Hazardous Substances, and (iv) the Premises shall be in
compliance with all applicable laws.


Tenant to Provide
Tenant shall construct the space to the Tenant's most current, modem prototype. Subject to the delivery
obligations above, Tenant will be required to perform and complete all above and beyond the "As-Is"
condition ofthe Premises in accordance with all the federal , state, and local laws, rules, ordinances,
regulations, and code requirements for the Premises and Landlord's Design Criteria. Landlord reserves
the right to approve the plans and specifications for Tenant's Work.




                                                                                              FOREVER 21, INC.
      Case 19-50897-MFW   Doc 1-1   Filed 11/22/19     Page 49 of 49



                  EXHIBIT I- EXISTING KIOSKS



-----')

--i)
      {)
      D
 f)




----j)
           .f)                                         .....


                                              , locatlon or op   I g c1 te o1   y lenant




                                                                      FOREVER 21 , INC.
